                                      Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 1 of 15
I
    1
• {1 '


         kylerj723_iof          160   1.35917E+ 12   rebeccatill05_9gj   278ac032-a2f6-4c65-9e81-783908ca54ac           talkll                                                 CIP
         rebeccatill05_9gj        7   1.35917E+12    kylerj723_iof       a2d5e56a-08d6-434d-b7cd-f5f6445396c7           talkll   ([w#3,c#14])
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   a2d5e56a-08d6-434d -b7cd-f5f6445396c7          talkll   ([w#3,c#14])                                  CIP
         kylerj723_iof           25   1.35917E+12    rebeccatill05_9gj   b34368c9-0620-4c5a-9d84-7c963e590c3a           talkll                                                 CIP
         rebeccatill05_9gj      158   1.35917E+12    kylerj723_iof       8886c50c-fb e 2-43d e-bS af-c 726aecd9118      talk3                                                  CIP
         kylerj723_iof            7   1.35917E+12    rebeccatill05_9gj   b586fb28-6clf-4692-847b-9c223b2c893b           talk3    ([w#4,c#13])
         rebeccatill05_9gj        6   1.35917E+12    kylerj723_iof       b586fb28-6clf-4692-847b-9c223b2c893b           talk3    ([w#4,c#13 ])                                 CIP
         rebeccatill05_9gj       25   1.35917E+ 12   kylerj723_iof       f2406d09-43cb-4a0b-aabc-Sbf0b4e63829           talk3                                                  CIP
         rebeccatill05_9gj        7   1.35917E+ 12   kylerj723_iof       le76d4a2-b2a2-4e47-974c-bbc6455d6216           talkll   ([w#l,c#S ])
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   le76d4a2-b2a2-4e47-974c-bbc6455d6216           talkll   ([w#l,c#S])                                   CIP
         rebeccatill05_9gj        7   1.35917E+12    kylerj723_iof       d0cb028a-f2a5-4868-8429-e0c9700bfa82           talkll   ([w#4,c#19])
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   d0cb028a-f2a5-4868-8429-e0c9700bfa82           talkll   ([w#4,c#19])                                  CIP
         kylerj723_iof            7   1.35917E+ 12   rebeccatill05_9gj   Sb741d9d-44bd-407f-983a-a61211b8483f           talk3    ([w#4,c#18])
         rebeccatill05_9gj        6   1.35917E+12    kylerj723_iof       Sb741d9d-44bd-407f-983a-a61211b8483f           talk3    ([w#4,c#18])                                  CIP
         rebeccatill05_9gj        7   1.35917E+12    kylerj723_iof       lcffOe 74-7302-42dc-a2db-7fd380ef0fbb          talkll   ([w#6,c#23])
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   lcffOe 74-7302-42dc-a2d b-7fd380ef0fbb         talkll   ([w#6,c#23])                                  CIP
         rebeccatill05_9gj        7   1.35917E+12    kylerj723_iof       c2de8 713-ffS d-4 b1 c-acd8-e b35 fd 6fd63 e   talkll   ([w#3,c#13])
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   c2de8713-ff5d-4blc-acd8-eb35fd6fd63e           talkll   ([w#3,c#13])                                  CIP
         re beccati IIOS _9gj     7   1.35917E+12    kylerj723_iof       lefbae02-alfc-4918-ae85 -cec7540ae8e2          talkll   ([w#l,c#3])
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   lefbae02-alfc-4918-ae85-cec7540ae8e2           talkll   ([w#l,c#3])                                   CIP
         kylerj723_iof            7   1.35917E+12    rebeccatill05_9gj   5 as eOd 79-4fcS -411c-a467 -c89c8d0eae9 6     talk3    ([w#2,c#10])
         rebeccatill05_9gj        6   1.35917E+12    kylerj723_iof       s as eOd 79-4 fcS-411c-a467 -c89c8d0eae9 6     talk3    ([w#2,c#10])                                  CIP
         rebeccatill05_9gj        7   1.35917E+12    kylerj723_iof       f38561aa-b26d-48e9 -b5e0-2771feed253c          talkll   ([w#l,c#S])
         kylerj723_iof            6   1.35917E+ 12   rebeccatill05_9gj   f38561aa-b26d-48e9 -b5e0-2771feed253c          talkll   ([w#l,c#S])                                   CIP
         kylerj723_iof            7   1.35917E+12    rebeccatill05_9gj   5161c0a5-a606-44bc-8c7f-c6b4e316b8ea           talk3    ([w#6,c#32])
         rebeccatill05_9gj        6   1.35917E+12    kylerj723_iof       5161c0a5-a606-44bc-8c7f-c6b4e316b8ea           talk3    ([w#6,c#32])                                  CIP
         rebeccatill05_9gj        7   1.35917E+12    kylerj723_iof       ee6673b9-2204-426b-890e-61cfOf2e376f           talkll   ([w#l,c#SJ)
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   ee6673b9-2204-426b-890e-61cf0f2e376f           talkll   ([w#l,c#SJ)                                   CIP
         rebeccatill05_9gj        7   1.35917E+ 12   kylerj723_iof       b77a813d-81fa-459a-8c0d-c4c397516f58           talkll   ([w#l,c#3])
         kylerj723_iof            6   1.35917E+ 12   rebeccatill05_9gj   b 77a813d-81 fa-459a -8c0d-c4c397516f58        talkll   ([w#l,c#3])                                   CIP
         rebeccatill05_9gj        7   1.35917E+12    kylerj723_iof       52709841-41af-4f24-b46e-a6ee5b6bd8df           talkll   ([w#3,c#12])
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   52709841-41af-4f24-b46e-a6ee5b6bd8df           talkll   ([w#3,c#12])                                  CIP
         rebeccati II05_9gj       7   1.35917E+12    kylerj723_iof       968188a4-9a40-4fla-b5c4-d02fb6f39d7f           talkll   ([w#l,c#6])
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   968188a4-9a40-4fla-b5c4-d02fb6f39d7f           talkll   ([w#l,c#6])                                   CIP
         rebeccatill05_9gj        7   1.35917E+12    kylerj723_iof       63f9fd9c-8aeb-4d0e-b562 -7632fa582bd9          talkll   ([w#l,c#3])
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   63f9fd9c-8aeb-4d0e-b562-7632fa582bd9           talkll   ([w#l,c#3])                                   CIP
         rebeccatill05_9gj        7   1.35917E+12    kylerj723_iof       297bcbac-Sc95-45ac-9ac7-948e6e592db0           talkll   ([w#8,c#31])
         kylerj723_iof            6   1.35917E+ 12   rebeccatill05_9gj   297bcbac-Sc95-45ac-9ac7-948e6e592db0           talkll   ([w#8,c#31])                                  CIP
         kylerj723_iof            7   1.35917E+12    rebeccatill05_9gj   852dcb26-0ad5-46b0-b325-187c27a3e3fl           talk3    ([w#l,c#3])
         rebeccatill05_9gj        6   1.35917E+ 12   kylerj723_iof       852dcb26-0ad5-46b0-b325-187c2 7a3e3fl          talk3    ([w#l,c#3])                                   CIP
         rebeccatill05_9gj        7   1.35917E+12    kylerj723_iof       629da38f-88e0-4e9c-aff7 -4071fca958fe          talkll   ([w#6,c#26])
         kylerj723_iof            6   1.35917E+ 12   rebeccatill05_9gj   629da38f-88e0-4e9c-aff7-4071fca958fe           talkll   ([w#6,c#26])                                  CIP
         kylerj723_iof            7   1.35917E+12    rebeccatill05_9gj   Oa896ad3-85e3-4ccc-a085-656e31fc044f           talk3    ([w#l,c#3 ])
         rebeccati ll05_9gj       6   1.35917E+12    kylerj723_iof       Oa896ad3-85e3-4ccc-a085-656e31fc044f           talk3    ([w#l,c#3])                                   CIP
         kylerj723_iof            7   1.35917E+12    rebeccatill05_9gj   295a02c4-5 7cd-4179-a853-e92 ld032763a         talk3    ([w#l,c#4])
         rebeccatill05_9gj        6   1.35917E+ 12   kylerj723_iof       295a02c4-5 7cd-4179-a853-e921d032763a          talk3    ([w#l,c#4])                                   CIP
         rebeccatill05_9gj        7   1.35917E+12    kylerj723_iof       6fc82ad2-5cf4-4620-99a9-384a9eaf7c28           talkll   ([w#7,c#30])
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   6fc82a d 2-5 cf4-4620-99 a9-384 a9eaf7 c28     talkll   ([w#7,c#30])    l"IVJOO-\J
                                                                                                                                                                        II     CIP




                                                                                                                                                 I
         rebeccatill05_9gj        7   l.35917E+12    kylerj723_iof       2 b2 cfS 36-002 7-4a d 1-bfc7-6366a8f8d 752    talkll   ([w#l,c#4])         GOVERNMENT
         kylerj723_iof            6   1.35917E+12    rebeccatill05_9gj   2 b2 cfS 36-002 7-4a d 1-bfc 7-6366a8f8d 752   talkll   ([w#l,c#4])                            11 1   CIP
                                                                                                                                                       EXHIBIT
         kylerj723_iof            7   1.35917E+12    rebeccatill05_9gj   db84 7abd-6e5e-45c6-a517-6e0499ca301d          talk3    ([w#3,c#9])


                                                                                                                                                 CASE 15-CR-20106-KMM
                                                                                                                                                 NO.


                                                                                                                                                 ~~~1BIT ; J £
                                 Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 2 of 15

fj



     rebeccatill05_9gj      6   1.35917E+l2    kylerj723_iof        db847abd-6e5e-45c6-a517-6e0499ca301d            talk3      ([w#3,c#9])                                                                                                           CIP
     rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        91de6c72-d49d-4c49-8962-53e4e1061119            talkll     ([w#l,c#Sl)
     kylerj723_iof          6   1.35917E+ 12   rebeccatill05_9gj    91de6c72-d49d-4c49-8962-53e4e1061119            talkll     ([w#l,c#S])                                                                                                           CIP
     kylerj723_iof          7   1.35917E+12    rebeccatill05_9gj    a423bcbc-9bc8-49fa-8211-6b427f4219d8            talk3      ([w#2,c#12])
     rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        a423bcbc-9bc8-49fa-8211-6b427f4219d8            talk3      ([w#2,c#12])                                                                                                          CIP
     rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        785 d a4df-6429-417 4-a9 39-489 caS bS fff8     talkll     ([w#3,c#ll])
     kylerj723_iof          6   1.35917E+12    rebeccatill05_9gj    785 d a4df-6429-417 4-a9 39-489ca5 bS fff8      talkll     ([w#3,c#ll])                                                                                                          CIP
     kylerj723_iof          7   1.35917E+12    rebeccatill05_9gj    9a6dc561-2502-43cd-b be 7-9a2 2f6c0d4 f6        talk3      ([w#3,c#13])
     rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        9a6dc561-2502-43cd-b be 7-9a22 f6c0d4 f6        talk3      ([w#3,c#13])                                                                                                          CIP
     rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        cfeac6a5-ccb b-4231 -a db b-b2 6e41041439       talkll     ([w#2,c#7])
     kylerj723_iof          6   1.35917E+12    rebeccatill05_9gj    cfeac6a5-ccb b-4231-ad b b-b2 6e41041439        talkll     ([w#2,c#7])                                                                                                           CIP
     kylerj723_iof          7   1.35917E+ 12   rebeccatill05_9gj    9ebd4163-b55d-4cc7-a267-9c06b674df97            talk3      ([w#l,c#3])
     rebeccati1105_9gj      6   1.35917E+12    kylerj72 3_iof       9ebd4163-b55d-4cc7-a267-9c06b674df97            talk3      ([w#l,c#3])                                                                                                           CIP
     rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        711169fc-d297-47e3-97c7-dd1102e407c9            talkll     ([w#5,c#17])
     kylerj723_iof          6   1.35917E+l2    re beccatill05_9gj   711169fc-d297-47e3-97c7-dd1102e407c9            talkll     ([w#S,c#l 71)                                                                                                         CIP
     kylerj723_iof          7   1.35917E+ 12   rebeccatill05_9gj    50fe9dd7-9d03-481b-ad34-09b517275917            talk3      ([w#7,c#31])
     re beccatill05_9gj     6   1.35917E+ 12   kylerj723_iof        50fe9dd7-9d03-481b-ad34-09b517275917            talk3      ([w#7,c#31])                                                                                                          CIP
     rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        9061f42f-le13-4ffc-b8ec-fc26695c8e22            talkll     ([w#5,c#22])
     kylerj723_iof          6   1.35917E+12    rebeccatill05 _9gj   9061 f42 f- le 13-4ffc-b8ec-fc2669 5 c8e 22     talkll     ([w#S,c#/22])                                                                                                         CIP
     kylerj723_iof          7   1.35917E+12    rebeccatill05 _9gj   7923654c-8aa4-4ba4-a48e-b3b245b9e365            talk3      ([w#3,c#ll])
     rebeccatill05_9gj      6   1.35917E+l2    kylerj723_iof        7923654c-8aa4-4ba4-a48e-b3b245b9e365            talk3      ([w#3,c#lll)                                                                                                          CIP
     kylerj723_iof          7   1.35917E+12    rebeccatill05_9gj    b5 lfc30c-7887-4087-bb 7d-355f72fcc62c          talk3      ([w#8,c#27])
     rebeccatill05_9gj      6   1.35917E+l2    kylerj72 3_iof       bS 1fc30c-788 7-4087 -b b7 d-35 5 f7 2fcc62 c   talk3      ([w#8,c#27])                                                                                                          CIP
     kylerj723_iof          7   1.35917E+l2    rebeccatill05_9gj    e1659071-7080-4252-80bc-25e0e5276a91            talk3      ([w#5,c#17])
     rebeccatill05_9gj      6   1.35917E+ 12   kylerj723_iof        e1659071-7080-4252-80bc-25e0e5276a91            talk3      ([w#S,c#l 7])                                                                                                         CIP
     kylerj723_iof          7   1.35917E+12    rebeccatill05_9gj    fefOS bff-2815-4cd9-ba68-f9bd5 la de9b 7        talk3      ([w#2,c#9])
     rebeccatill05_9gj      6   1.35917E+ 12   kylerj723_iof        fef05bff-2815-4cd9-ba68-f9bd51ade9b7            talk3      ([w#2,c#9])                                                                                                           CIP
     kylerj723_iof          7   1.35917E+12    rebeccatill05_9gj    286556a2-f6b5 -42b8-8blc-9459f2561e39           talk3      ([w#7,c#27])
     rebeccatill05_9gj      6   1.35917E+ 12   kylerj723_iof        286556a2-f6b5 -42b8-8blc-9459f2561e39           talk3      ([w#7,c#27])                                                                                                          CIP
     kylerj723_iof          7   1.35917E+ 12   rebeccatill05_9gj    3b0c05e6-775a-4cc4-b79e-2e4ce9fe9817            talk3      ([w#3,c#lll)
     rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        3b0c05e6-775a-4cc4-b79e-2e4ce9fe9817            talk3      ([w#3,c#ll])                                                                                                          CIP
     rebeccatill05_9gj      7   1.35917E+ 12   kylerj723_iof        cdfcla44-b be 1-468e-be3 c-362819 50e09 a       talkll     ([w#3,c#9])
     kylerj723_iof          6   l.35917E+12    rebeccatill05_9gj    cdfc la44-bbc 1-468e-be3 c-3628f950e09 a        talkll     ([w#3,c#9])                                                                                                           CIP
     rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        10b0ae72-d4f5-4426-81d7-132e396a82ac            talkll     ([w#l8,c#74])
     kylerj723_iof          6   1.35917E+12    rebeccatill05_9gj    10b0ae72-d4f5-4426-81d7-132e396a82ac            talkll     ([w#18,c#74])                                                                                                         CIP
     kylerj723_iof          7   1.35917E+12    rebeccatill05_9gj    b7356123-68cf-4ab8-89cc-404c29e2568b            talk3      ([w#3,c#13])
     rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        b7356123-68cf-4ab8-89cc-404c29e2568b            talk3      ([w#3,c#13])                                                                                                          CIP
     rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        9e243e09-1462-4db2-965e-fc8f48ea5ec7            talkll     ([w#l,c#l])
     kylerj723_iof          6   1.35917E+12    rebeccatill05_9gj    9e243e09-1462-4db2-965e-fc8f48ea5ec7            talkll     ([w#l,c#l])                                                                                                           CIP
     kylerj723_iof          7   1.35917E+12    rebeccatill05_9gj    4e9365de-d438-46b5-941a-32ca69bb651a            talk3      ([w#3,c#l4])
     rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        4e9365de-d438-46b5 -941a-32ca69bb651a           talk3      ([w#3,c#l4])                                                                                                          CIP
     rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        f212d2f5-bd98-4f44-b90b-79448987e588            talkll     ([w#l,c#l])
     kylerj723_iof          6   1.35917E+l2    rebeccatill05_9gj    f212d2f5 -bd98-4f44-b90b-79448987e588           talkll     ([w#l,c#l])                                                                                                           CIP
     kylerj723_iof        121   1.35917E+l2    rebeccatill05_9gj    f22eelb6-e00d-4634-b265-1248e31d3db9            ta Ikl 1   ([app#com . ki k.ext. camera, a pp-pkg#com. ki k. ext. ca mer a,ci d#d65cf480-c 188-4ca8-b831-417 c582a b8eb])        CIP
     rebeccatill05_9gj    117   1.35917E+l2    kylerj723_iof        f22eelb6-e00d-4634-b265-1248e31d3db9            talkll     ([a pp#com. ki k. ext. camera, a pp-pkg#com . ki k. ext. ca mer a, ci d#d65cf480-c 188-4ca8-b83 l -417 cS82a b8eb])
     rebeccatill05_9gj      7   1.35917E+l2    kylerj723_iof        cs 2800a 7 -Ocd7 -4ba5-8458-96cf208877f0        talkll     ([w#4,c#20])
     kylerj723_iof          6   1.35917E+l2    rebeccatill05_9gj    c52800a 7-0cd7 -4ba5-8458-96cf208877f0          talkll     ([w#4,c#20])                                                                                                          CIP
     rebeccatill05_9gj     42   1.35917E+12    kylerj723_iof        f22eelb6-e00d-4634-b265-1248e31d3db9            talk3
     rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        9f91eb77-659b-469f-a2f9-e30bc3cbd415            talkll     ([w#l,c#3])
     kylerj723_iof          6   l.35917E+l2    rebeccatill05_9gj    9f91eb77-659b-469f-a2f9-e30bc3cbd415            talkll     ([w#l,c#3])                                                                                                           CIP
     kylerj723_iof        121   1.35917E+ 12   rebeccati1105_9gj    lbb961f0-ea3d-4dfc-8dc0-c7c02b22e47d            talkll     ([a pp#com . ki k.ext.gal lery,ap p-pkg#com. ki k. ext. gal Iery, cid#c8b012 cd-7b6d-4d 60-9 bOe-7 4f8559eb9c8])      CIP
                                Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 3 of 15

•,
     rebeccati1105_9gj    117   1.35917E+12     kylerj723_iof        lbb961f0-ea3d-4dfc-8dc0-c7c02b22e47d          tal kl 1   ([app#co m. ki k. ext.gal Iery,ap p-pkg#co m.ki k. ext.gal Iery, ci d#c8b012 cd-7b6d-4d60-9 bOe-74f8559eb9c8])
     rebeccatill05_9gj     42   1.35917E+12     kylerj723_iof        lbb961f0-ea3d-4dfc-8dc0-c7c02 b22e47d         talk3
     rebeccatill05_9gj      7   1.35917E+12     kylerj723_iof        lfa7cd34-4368-4cd9-8c2a-46e59504fd5d          talkll     ([w#3,c#9])
     kylerj723_iof          6   1.35917E+ 12    rebeccatill05_9gj    lfa7cd34-4368-4cd9-8c2a-46e59504fd5d          talkll     ([w#3,c#9])                                                                                                      CIP
     rebeccatill05_9gj      7   1.35917E+12     kylerj723_iof        2218a0f8-f219-489c-a9 lc-6 7ed915 988e6       talkll     ([w#l,c#l])
     kylerj723_iof          6   1.35917E+12     rebeccatill05 _9gj   2218a0f8-f219-489c-a91c-67ed915988e6          talkll     ([w#l,c# l])                                                                                                     CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    9d61ee14-07al-450d-b924-59c2d7979c07          talk3      ([w#2,c#10])
     rebeccatill05_9gj      6   1.35917E+12     kylerj723_iof        9d61ee14-07al-450d-b924-59c2d7979c07          talk3      ([w#2,c#10])                                                                                                     CIP
     kylerj723_iof          7   1.35917E+ 12    rebeccatill05_9gj    b285ca94-4 76e-45 7a-8b2e-7c45174b 707e       talk3      ([w#6,c#28])
     rebeccatill05 _9gj     6   1.35917E+12     kylerj723_iof        b285ca94-4 76e-45 7a-8b2e-7c45174b 707e       talk3      ([w#6,c#28])                                                                                                     CIP
     kylerj723_iof          7   1.35917E+ 12    rebeccatill05_9gj    ba2a9683-349c-4729-bd32-e923cd21e080          talk3      ([w#2,c#7])
     rebeccatill05_9gj      6   1.35917E+l2     kylerj723_iof        ba2a9683-349c-4729- bd32-e923cd21e080         talk3      ([w#2,c#7])                                                                                                      CIP
     rebeccatill05_9gj      7   1.35917E+12     kylerj723_iof        a821cfba-b561-4a55-b0ed-9526c746229c          talkll     ([w#S,c#21])
     kylerj723_iof          6   1.35917E+12     rebeccatill05_9gj    a821cfba-b561-4a55-b0ed-9526c746229c          talkll     ([w#S,c#21])                                                                                                     CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    d9160886-dea2-446c-8c9c-b4905faf68d7          talk3      ([w#7,c#28])
     rebeccatill05_9gj      6   1.35917E+l2     kylerj723_iof        d9160886-dea2-446c-8c9c-b4905faf68d7          talk3      ([w#7,c#28])                                                                                                     CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    8a01d0bd-ad45-4132-ad9e-1612425a62a8          talk3      ([w#l,c#8])
     rebeccati1105_9gj      6   1.35917E+12     kylerj723_iof        8a01d0bd-ad45-4132-ad9e-1612425a62a8          talk3      ([w#l,c#8])                                                                                                      CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    b 239d9c5-aa dc-4ea 7-9b8d-c966a ef9 as eO    talk3      ([w#4,c#21 ])
     rebeccatill05_9gj      6   1.35917E+12     kylerj723_iof        b 239d9 cS-aa dc-4ea 7-9b8d-c966a ef9 as eO   talk3      ([w#4,c#21])                                                                                                     CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    fd0cef5f-d b86-49dc-8626-b55c34a28059         talk3      ([w#7,c#38])
     rebeccatill05_9gj      6   1.35917E+l2     kylerj723_iof        fd0cef5f-db86-49dc-8626-b55c34a28059          talk3      ([w#7,c#38])                                                                                                     CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    lefacd71-2d58-491a-900b-959f96ca6647          talk3      ([w#7,c#30])
     rebeccatill05_9gj      6   1.35917E+12     kylerj723_iof        lefacd71-2d58-491a-900b-959f96ca6647          talk3      ([w#7,c#30])                                                                                                     CIP
     rebeccatill05_9gj      7   1.35917E+12     kylerj723_iof        04f08401-5749-4fc6-b0el-9988d8806b7b          talkll     ([w#2,c#12])
     kylerj723_iof          6   1.35917E+12     rebeccatill05_9gj    04f08401-5749-4fc6-b0el-9988d8806b7b          talkll     ([w#2,c#12])                                                                                                     CIP
     kylerj723_iof          7   1.35917E+ 12    rebeccatill05_9gj    550baf8e-7e9e-4ab8-8d37-dc59c559d5b2          talk3      ([w#2,c#l4])
     rebeccatill05_9gj      6   1.35917E+12     kylerj723_iof        550baf8e-7e9e-4ab8-8d37-dc59c559d5b2          talk3      ([w#2,c#14])                                                                                                     CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    1204c771-0886-4del-b94a-b308a234ae8b          talk3      ([w#l,c#3])
     rebeccatill05_9gj      6   1.35917E+12     kylerj723_iof        1204c771-0886-4del-b94a-b308a234ae8b          talk3      ([w#l,c#3])                                                                                                      CIP
     rebeccatill05_9gj      7   1.35917E+ 12    kylerj723_iof        Ofc7ca3b-b597-4668-b524-4fb08b410992          talkll     ([w#l,c#4])
     kylerj723_iof          6   1.359 17E+ 12   rebeccatill05_9gj    Ofc7ca3b-b597-4668-b524-4fb08b410992          talkll     ([w#l,c#4])                                                                                                      CIP
     kylerj72 3_iof         7   1.35917E+12     rebeccatill05_9gj    bb8dd924-5 lbc-4675-886a-705fcbe59a21         talk3      ([w#l,c#ll)
     rebeccatill05_9gj      6   1.35917E+12     kylerj723_iof        bb8dd924-5 lbc-4675-886a-705fcbe59a21         talk3      ([w#l,c#l])                                                                                                      CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    cf6e8269-bc0c-4629-ae55 -8718a62614c4         talk3      ([w#l,c#ll)
     rebeccatill05_9gj      6   1.35917E+12     kylerj723_iof        cf6e8269-bc0c-4629-ae55 -8718a62614c4         talk3      ([w#l,c#l ])                                                                                                     CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    ba8114bc-el 7f-4 7b 7-af2b-1722 le10bf79      talk3      ([w#l,c#l])
     rebeccatill05_9gj      6   1.35917E+12     kylerj723_iof        ba8114bc-el 7f-4 7b 7-af2b-1722 le10bf79      talk3      ([w#l,c#ll)                                                                                                      CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    dba0eba4-fce0-4219-9810-1407fa7cld0b          talk3      ([w#l,c#l])
     rebeccatill05_9gj      6   1.35917E+ 12    kylerj723_iof        dba0eba4-fce0-4219-9810-1407fa7cld0b          talk3      ([w#l,c#ll)                                                                                                      CIP
     kylerj723_iof          7   1.35917E+ 12    rebeccatill05_9gj    e22da49b-66de-403b-97d3-56ba613221ea          talk3      ([w#l,c#ll)
     rebeccatill05_9gj      6   1.35917E+12     kylerj723_iof        e22da49b-66de-403b-97d3-56ba613221ea          talk3      ([w#l,c#l])                                                                                                      CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    89c94765-2710-4700-998b-deb280f8cb2f          talk3      ([w#l,c#l l)
     rebeccati ll05_9gj     6   1.35917E+12     kylerj723_iof        89c94765-2710-4700-998b-deb280f8cb2f          talk3      ([w#l,c#ll)                                                                                                      CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05 _9gj   ac71e088-869a-41f8-9960-faecd328b06e          talk3      ([w#l,c#ll)
     rebeccatill05_9gj      6   1.35917E+12     kylerj723_iof        ac71e088-869a-41f8-9960-faecd328b06e          talk3      ([w#l,c#l])                                                                                                      CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    605d4d36-d4b7-412c-9649-009612bb512e          talk3      ([w#l,c#71)
     rebeccatill05 _9gj     6   1.35917E+12     kylerj723_iof        605d4d36-d4b 7-412c-9649-009612bb512e         talk3      ([w#l,c#71)                                                                                                      CIP
     rebeccatill05_9gj      7   1.35917E+12     kylerj723_iof        dd259dc9-fcd l -4403-b668-560dd6902642        talkll     ([w#2,c#12])
     kylerj723_iof          6   1.35917E+12     rebeccatill05_9gj    dd259dc9-fcdl-4403-b668-560d d6902642         talkll     ([w#2,c#121)                                                                                                     CIP
     kylerj723_iof          7   1.35917E+12     rebeccatill05_9gj    a07ba2cd-4127-4cla-9bc3-a68a5641bf78          talk3      ([w#2,c#7])
                                 Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 4 of 15

,.
     rebeccatill05_9gj       6   1.35917E+12    kylerj723_iof       a07ba2cd-4127-4cla-9bc3-a68a5641bf78            talk3    ([w#2,c#71)                                                                                         CIP
     kylerj723_iof           7   1.35917E+12    rebeccatill05_9gj   65152c40-b834-4c2e-be0a-21085ee5e7af            talk3    ([w#5,c#231)
     rebeccatill05_9gj       6   1.35917E+12    kylerj723_iof       65152c40-b834-4c2e-be0a-21085ee5e7af            talk3    ([w#5,c#231)                                                                                        CIP
     kylerj723_iof           7   1.35917E+ 12   rebeccatill05_9gj   fe59996c-9801-43e8-81ad-7b68df0d4 790           talk3    ([w#4,c#171)
     rebeccatill05_9gj       6   1.35917E+12    kylerj723_iof       fe59996c-9801 -43e8-81ad-7b68df0d4 790          talk3    ([w#4,c#171)                                                                                        CIP
     rebeccatill05_9gj       7   1.35917E+12    kylerj723_iof       ecd96c4a-1065-4417-b5dc-499b4d4eca60            talkll   ([w#l,c#4])
     kylerj723_iof           6   1.35917E+12    rebeccatill05_9gj   ecd96c4a-1065-4417-b5dc-499b4d4eca60            talkll   ([w#l,c#4])                                                                                         CIP
     rebeccatill05_9 gj      7   1.35917E+ 12   kylerj723_iof       abd88c33-c521-4687-8c00-ad78fa7b8283            talkll   ([w#l,c#4])
     kylerj723_iof           6   1.35917E+12    rebeccati1105_9gj   abd88c33-c521-4687-8c00-ad78fa7b8283            talkll   ([w#l,c#4])                                                                                         CIP
     kylerj723_iof         121   1.35917E+12    rebeccatill05_9gj   ledc69fe-6a81-45ac-b2cf-7b876317fa 11           talkll   ([app#com.kik.ext.camera,app-pkg#com .kik.ext.camera, ci d#88blb7al-6865-4ac7-89e2-33453ccf20d4])   CIP
     rebeccatill05_9gj       7   1.35917E+12    kylerj723_iof       d3dfe766-8531-40b6-9152-a3a35c6a5344            talkll   ([w#5,c#26])
     rebeccatill05_9gj     117   1.35917E+12    kylerj723_iof       led c69fe-6a81-45 a c-b 2cf-7 b8 76317fa 11     talkll   ([app#com.kik.ext.camera,app-pkg#com.kik.ext.camera,cid#88blb7al-6865-4ac7-89e2-33453ccf20d4])
     kylerj723_iof           6   1.35917E+l2    rebeccati1105_9gj   d3dfe766-8531-40b6-9152-a3a35c6a5344            talkll   ([w#5,c#26])                                                                                        CIP
     rebeccatill05_9gj      42   1.35917E+l2    kylerj723_iof       ledc69fe-6a81-45 ac-b2cf-7b876317fa 11          talk3
     kylerj723 _iof          7   1.35917E+12    rebeccatill05_9gj   ee97c9a8-de81-4b27-a00f-552e273ab48f            talk3    ([w#2,c#8])
     rebeccatill05_9gj       6   1.35917E+l2    kylerj723_iof       ee97c9a8-de81-4b27-a00f-552e273ab48f            talk3    ([w#2,c#8])                                                                                         CIP
     kylerj723_iof           7   1.35917E+ 12   rebeccatill05_9gj   c74daf6d-8434-4cb2-b796-c6b3c0da7317            talk3    ([w#7,c#29])
     rebeccatill05_9gj       6   1.35917E+12    kylerj723_iof       c74daf6d-8434-4cb2-b 796-c6b3c0da 7317          talk3    ([w#7,c#29])                                                                                        CIP
     kylerj723_iof           7   1.35917E+ 12   rebeccati1105_9gj   ea 18f9fd-Oe0d -46b2-a 1b4-96af0179cf5 c        talk3    ([w#3,c#l0])
     rebeccatill05_9gj       6   1.35917E+12    kylerj723_iof       ea 18f9fd-Oe0d-46b2-a 1b4-96af0179cf5 c         talk3    ([w#3,c#10])                                                                                        CIP
     rebeccatill05_9gj       7   1.35917E+12    kylerj 723_iof      965454a5-a24a-449d-9165-f03cfc38b750            talkll   ([w#6,c#34])
     kylerj723_iof           6   1.35917E+ 12   rebeccatill05_9gj   965454a5-a24a-449d-9165-f03cfc38b750            talkll   ([w#6,c#34])                                                                                        CIP
     kylerj723_iof           7   1.35917E+ 12   rebeccatill05_9gj   a45 e0233-0e5 d-4 c la-8fd e-b1 ac 75 35 2348   talk3    ([w#6,c#23])
     rebeccatill05_9 gj      6   1.35917E+12    kylerj723_iof       a45e0233-0e5d -4c la-8fde-blac75352348          talk3    ([w#6,c#23])                                                                                        CIP
     kylerj723_iof           7   1.35917E+l2    rebeccatill05_9gj   4675b801-a698-4 7eb-ae 73-c9fded86c203          talk3    ([w#4,c#24])
     rebeccatill05_9gj       6   1.35917E+l2    kylerj723_iof       4675b801-a698-47eb-ae73-c9fded86c203            talk3    ([w#4,c#24])                                                                                        CIP
     rebeccatill05_9gj       7   1.35917E+12    kylerj723_iof       7c014b48-8d75-4db4-b21a-6b9543c9d0d0            talkll   ([w#3,c#l4])
     kylerj723_iof           6   1.35917E+12    rebeccatill05_9gj   7c014b48-8d75-4db4-b21a-6b9543c9d0d0            talkll   ([w#3,c#14])                                                                                        CIP
     kylerj723_iof           7   1.35917E+12    rebeccatill05_9gj   b79dac6a-2781-4f4a-bb9c-159f6ed347e4            talk3    ([w#5,c#21])
     rebeccati1105_9gj       6   1.35917E+l2    kylerj723_iof       b79dac6a-2781-4f4a- bb9c-159f6ed347e4           talk3    ([w#5,c#21])                                                                                        CIP
     kylerj723_iof           7   1.35917E+ 12   rebeccatill05_9gj   a3a9a 758-71ff-4594-b 708-ea 7783706e5b         talk3    ([w#8,c#32])
     rebeccatill05_9gj       6   1.35917E+l2    kylerj723_iof       a3a9a 758-71ff-4594-b 708-ea 7783706e5b         talk3    ([w#8,c#32])                                                                                        CIP
     rebeccatill05_9gj       7   l.35917E+12    kylerj723_iof       97aa6e58-2014-4b42-8a5a-807c2972c9b8            talkll   ([w#5,c#20])
     kylerj723_iof           6   1.35917E+12    rebeccatil105_9gj   97aa6e58-2014-4b42-8a5a-807c2972c9b8            talkll   ([w#5,c#20])                                                                                        CIP
     kylerj723_iof           7   1.35917E+12    rebeccatill05_9gj   19aaef78-44ec-4573-a954-332b91a278c4            talk3    ([w#2,c#9])
     rebeccatill05_9gj       6   1.35917E+l2    kylerj723_iof       19aaef78-44ec-4573-a954-332b91a278c4            talk3    ([w#2,c#9])                                                                                         CIP
     kylerj723_iof           7   1.35917E+l2    rebeccatill05_9gj   7f504242-11 fl-429b-9435 -07606c3ca16d          talk3    ([w#4,c#161)
     rebeccatill05_9gj       6   1.35917E+12    kylerj723_iof       7f504242-llfl-429 b-9435 -07606c3ca16d          talk3    ([w#4,c#l61)                                                                                        CIP
     kylerj723_iof           7   1.35917E+12    rebeccatill05_9gj   a308223d-18e7-4806-ad9b-9db01cb8d871            talk3    ([w#2,c#8])
     rebeccatill05_9gj       6   1.35917E+12    kylerj723_iof       a308223d-18e7-4806-ad9b-9db01cb8d871            talk3    ([w#2,c#8])                                                                                         CIP
     rebeccatill05_9gj       7   1.35917E+l2    kylerj723_iof       7fb2bd80-e22a-4 baa-a250-c06ca0d8c895           talkll   ([w#3,c#10])
     kylerj723_iof           6   1.35917E+12    rebeccatill05_9gj   7fb2bd80-e22a-4baa-a250-c06ca0d8c895            talkll   ([w#3,c#10])                                                                                        CIP
     rebeccatill05_9gj       7   1.35917E+l2    kylerj723_iof       873 76afe-1f22-4def-b 166-cl 63af9f3 3f6        talkll   ([w#3,c#ll])
     kylerj723_iof           6   1.35917E+ 12   rebeccatill05_9gj   873 76afe-1f22-4def-b 166-cl 63af9f3 3f6        talkll   ([w#3,c#lll)                                                                                        CIP
     kylerj723_iof           7   1.35917E+12    rebeccatill05_9gj   805 751 fa-dfda -43 e0-99f3-3e3 c7 lb650 ld     talk3    ([w#5,c#231)
     rebeccatill05_9gj       6   1.35917E+12    kylerj723_iof       805 751 fa-dfda-43 e0-99f3-3e3 c7 lb650 ld      talk3    ([w#5,c#231)                                                                                        CIP
     kylerj723_iof           7   1.35917E+12    rebeccatill05_9gj   36fcd0a3-5bbb-4f0c-8989-e9b80bb343f9            talk3    ([w#2,c#101)
     rebeccatill05 _9gj      6   1.35917E+12    kylerj723_iof       36fcdOa3-5bbb-4fOc-8989-e9b80bb343f9            talk3    ([w#2,c#101)                                                                                        CIP
     kylerj 723_iof          7   1.35917E+12    rebeccatill05_9gj   0914d2f3-d49a-4d98-bedc-9d684850c638            talk3    ([w#4,c#191)
     rebeccatill05 _9 gj     6   1.35917E+12    kylerj723_iof       0914d2f3-d49a-4d98-bedc-9d684850c638            talk3    ([w#4,c#191)                                                                                        CIP
     kylerj723_iof           7   1.35917E+12    rebeccatill05_9gj   defc2fa7-69ee-45df-b38c-672b447f3241            talk3    ([w#2,c#111)
~
                               Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 5 of 15



    rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        defc2fa7-69ee-45df-b38c-672b447f3241        talk3    ([w#2,c#11))                                                                                                           CIP
    kylerj723_iof          7   1.35917E+12    rebeccatill05_9gj    Sff4d420-2fed-4eed -9df5-f4d6c26e5a75       talk3    ([w#S,c#22))
    rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        Sff4d420-2fed-4eed -9df5-f4d6c26e5a75       talk3    ([w#S,c#22))                                                                                                           CIP
    kylerj723 _iof         7   1.35917E+12    rebeccatill05_9gj    184acaff-Sd56-497f-8bf8-e7b62a0cbc88        talk3    ([w#2,c#10))
    rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        184acaff-Sd56-497f-8bf8-e7b62a0cbc88        talk3    ([w#2,c#10))                                                                                                           CIP
    kylerj723_iof          7   1.35917E+12    rebeccatill05_9gj    e4cbaa18-c16d-480b-862d-470b8330e4b6        talk3    ([w#7,c#32))
    rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        e4cbaa18-c16d-480b-862d-470b8330e4b6        talk3    ([w#7,c#32))                                                                                                           CIP
    kylerj723_iof          7   1.35917E+12    rebeccatillOS_9gj    7es e 22c6-Seaf-4ba 1-a62c-S42d 7bccea2 6   talk3    ([w#S,c#23))
    rebeccatill05_9gj      6   1.3S917E+ 12   kylerj723_iof        7es e2 2c6-S eaf-4ba 1-a62c-S42d 7bccea26   talk3    ([w#S,c#23))                                                                                                           CIP
    rebeccatillOS _9gj     7   1.3S917E+12    kylerj723_iof        680aeef2-3b7S-4Sa5 -a8f4-56e59991fd49       talkll   ([w#6,c#20))
    kylerj723_iof          6   1.3S917E+12    rebeccatill05_9gj    680aeef2-3b75-4Sa5-a8f4-S6eS9991fd49        talkll   ([w#6,c#20))                                                                                                           CIP
    kylerj723_iof          7   1.3S917E+12    rebeccatill05_9gj    14abc10c-edcc-4284-b176-eab6859e7277        talk3    ([w#8,c#33))
    rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        14abc10c-edcc-4284-bl 76-eab68S9e 7277      talk3    ([w#8,c#33))                                                                                                           CIP
    rebeccatill05_9gj      7   1.35917E+ 12   kylerj723_iof        8f3bf6b8-acfb-403b-a824-0f7Sa881fSlf        talkll   ([w#l,c#4])
    kylerj723_iof          6   1.35917E+ 12   rebeccatill05_9gj    8f3bf6b8-acfb-403b-a82 4-0f75 a881 fS 1f    talkll   ([w#l,c#4))                                                                                                            CIP
    kylerj723_iof        121   1.3S917E+12    rebeccatill05_9gj    38afdea0-9c76-4b40-b341-108d5238f3fc        talkll   ([app#com .kik .ext.camera,app-pkg#com .kik .ext.camera,cid#8f932688-dS2b-4aed-8b94-9f3afbd99ebc))                     CIP
    rebeccatillOS_9gj      7   1.3S917E+12    kylerj723_iof        7a99fdbd-ff44-45cb-9c89-1577e~564dcb        talkll   ([w#4,c#13))
    rebeccatill05_9gj    117   1.35917E+12    kylerj723_iof        38afdea0-9c76-4b40-b341 -108dS238f3fc       talkll   ([app#com .kik.ext.camera,app-pkg#com .kik.ext.camera,cid#8f932688-dS2b-4aed-8b94-9f3afbd99ebc])
    kylerj723_iof          6   1.35917E+ 12   rebeccatillOS_9gj    7a99fdbd-ff44-4Scb-9c89-1S77e3S64dcb        talkll   ([w#4,c#13))                                                                                                           CIP
    rebeccatill05_9gj     42   1.35917E+12    kylerj723_iof        38afdea0-9c76-4b40-b341-108dS238f3fc        talk3
    kylerj723_iof         42   1.35917E+12    rebeccatill05 _9gj   50c07ad6-95d3-4e82- bc02-bdc6cb92a47e       talkll
    rebeccatillOS_9gj    121   1.3S917E+12    kylerj723_iof        50c07ad6-95d3-4e82-bc02-bdc6cb92a4 7e       talk3    ( [ ap p#com .ki k.ext.gal Iery, app-pkg#com. ki k. ext.gallery, ci d#6c7 d6Scc-77f8-4S f9-bee0-b9a 1ce283 fd8))       CIP
    kylerj723_iof        117   1.3S917E+ 12   rebeccatillOS _9gj   SOc07ad6-9Sd3-4e82-bc02-bdc6cb92a47e        talk3    ( [ ap p#com. ki k.ext. gal Iery, app-pkg#co m. ki k. ext.gal lery,ci d#6c 7d65cc-77f8-45 f9 -bee0-b9a 1ce 283 fd8))
    kylerj723_iof          7   1.35917E+12    rebeccatillOS_9gj    7ce94c4S-1878-4ea 7-8103-eb406c80c763       talk3    ([w#2,c#9))
    rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        7ce94c4S-1878-4ea7-8103-eb406c80c763        talk3    ([w#2,c#9))                                                                                                            CIP
    kylerj723_iof          7   1.35917E+12    rebeccatill05_9gj    5618aa42-d760-483c-a92d-lfadc0d3659a        talk3    ([w#4,c#19))
    rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        5618aa42-d760-483c-a92d-lfadc0d36S9a        talk3    ([w#4,c#19))                                                                                                           CIP
    rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        171aec7a-c3cb-489a-8Sd6-3e 7S02el 79eS      talkll   ([w#3,c#1 2))
    kylerj723 _iof         6   1.35917E+ 12   rebeccatillOS_9gj    171aec7a-c3cb-489a-8Sd6-3e 7S02el 79e5      talkll   ([w#3,c#12))                                                                                                           CIP
    rebeccatillOS_9gj      7   1.35917E+12    kylerj723_iof        b3b16Sa4-0907-463f-b57c-6429f69d213b        talkll   ([w#S,c#23])
    kylerj723_iof          6   1.35917E+12    rebeccatill05_9gj    b3b16Sa4-0907-463f-b57c-6429f69d213b        talkll   ([w#S,c#2 3))                                                                                                          CIP
    rebeccati110S_9gj      7   1.35917E+12    kylerj723_iof        93643c20-35be-465a-aS53-af6ab97eS99S        talkll   ([w#l,c#6))
    kylerj723_iof          6   1.35917E+12    rebeccatillOS_9gj    93643c20-3Sbe-46Sa-aSS 3-af6ab97e5995       talkll   ([w#l,c#6))                                                                                                            CIP
    kylerj723_iof          7   1.35917E+12    rebeccatillOS_9gj    54816SOe-c969-4SOc-b4ef-a4f8bSeS3391        talk3    ([w#4,c#15))
    rebeccatillOS_9gj      6   1.3S917E+12    kylerj723_iof        54816SOe-c969-450c-b4ef-a4f8bSe53391        talk3    ([w#4,c#15))                                                                                                           CIP
    kylerj7 23_iof         7   1.3S917E+12    rebeccatill05_9gj    d8d0a05e-374f-4a60-af76-30d92e444a8d        talk3    ([w#l,c#7))
    rebeccatillOS_9gj      6   1.3S917E+12    kylerj723_iof        d8d0a05e-374f-4a60-af76-30d92e444a8d        talk3    ([w#l,c#7))                                                                                                            CIP
    kylerj723_iof          7   1.35917E+ 12   rebeccatillOS _9gj   a656f2bO-b369-41b0-958a-13aSb6d87cec        talk3    ([w#2,c#9])
    rebeccatillOS_9gj      6   1.35917E+12    kylerj723_iof        a6S6f2b0-b369-41b0-958a-13a5b6d87cec        talk3    ([w#2,c#9))                                                                                                            CIP
    rebeccatillOS_9gj      7   1.3S917E+12    kylerj723_iof        f4d18216-aldS -4f4f-9492-39fea2147199       talkll   ([w#S,c#20))
    kylerj723 _iof         6   1.35917E+12    rebeccatill05_9gj    f4d18216-aldS -4f4f-9492-39fea2147199       talkll   ([w#S,c#20])                                                                                                           CIP
    kylerj723 _iof         7   1.35917E+12    rebeccatill05_9gj    2a37ca74-7783-4db4-a64c-f06ab7eSe779        talk3    ([w#4,c#14])
    rebeccatillOS_9gj      6   1.35917E+12    kylerj723_iof        2a37ca74-7783-4db4-a64c-f06ab7e5e779        talk3    ([w#4,c#14))                                                                                                           CIP
    kylerj723_iof         42   1.3S917E+12    rebeccatill05_9gj    2c26b4e4-8b88-4e25-8ab5-b30e73ba4304        talkll
    rebeccatillOS_9gj    162   1.3S917E+12    kylerj723_iof        2c26b4e4-8b88-4e2S-8ab5-b30e73ba4304        talk3    ([cid#8f932688-d52b-4aed-8b94-9f3afbd99ebc))                                                                           CIP
    kylerj723_iof        163   1.3S917E+12    rebeccatill05_9gj    2c26b4e4-8b88-4e25-8ab5-b30e73ba4304        talk3    ([cid#8f932688-d52b-4aed-8b94-9f3afbd99ebc])
    kylerj723_iof         42   1.35917E+12    rebeccatill05_9gj    241a0654-ld12-426b-b40d-efe2bS747610        talkll
    rebeccatill05_9gj    121   1.3S917E+12    kylerj723_iof        241a06S4-ld12-426b-b40d-efe2bS747610        talk3    ([app#com.kik.ext.camera,app-pkg#com.kik.ext.camera,cid#8f932688-dS2b-4aed-8b94-9f3afbd99ebc))                         CIP
    kylerj723_iof        117   1.3S917E+12    rebeccatillOS _9gj   241a0654-ld12-426b-b40d-efe2b5747610        talk3    ([app#com .kik.ext.camera,app-pkg#com.kik.ext.camera,cid#8f932688-dS2b-4aed-8b94-9f3afbd99ebc])
    kylerj723_iof          7   1.3S917E+12    rebeccatill05_9gj    938cSScd-e100-4e11-810a-80d9S2af7d0e        talk3    ([w#2,c#9))
    rebeccatill05_9gj      6   1.3S917E+12    kylerj723_iof        938c55cd-e100-4e11-810a-80d952af7d0e        talk3    ([w#2,c#9])                                                                                                            CIP
                           Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 6 of 15



kylerj723_iof          7   1.35917E+ 12   rebeccatill05_9gj    78bd136a-9923-45e9-83f7-71ab 15978e 75        talk3    ([w#5,c#25])
rebeccatill05_9gj      6   1.35917E+ 12   kylerj723_iof        78bd136a-9923-45e9-83f7-71ab 15978e 75        talk3    ([w#5,c#25 ])                                                                                      CIP
rebeccatill05_9gj      7   1.35917E+l2    kylerj723_iof        6ed880e9-7d43-4 7c3-920d-d3e05ddd8dc9         talkll   ([w#6,c#22])
kylerj723_iof          6   1.35917E+12    rebeccati ll05_9gj   6ed880e9-7d43-4 7c3-920d-d3e05ddd8dc9         talkll   ([w#6,c#22])                                                                                       CIP
kylerj723_iof          7   1.35917E+l2    rebeccatill05_9gj    8a2flb12-41bc-4e98-af8a-1743fb3eddfc          talk3    ([w#l0,c#43])
rebeccatill05_9gj      6   1.35917E+12    kylerj723_iof        8a2flb12 -41bc-4e98-af8a-1743fb3eddfc         talk3    ([w#10,c#43])                                                                                      CIP
kylerj723_iof          7   1.35917E+12    rebeccatill05_9gj    57bc190a-6ddd-46a6-a00e-09fe9c9b2ae2          talk3    ([w#l,c#6])
rebeccatill05_9gj      6   1.35917E+l2    kylerj723_iof        57bc190a-6ddd-46a6-a00e-09fe9c9b2ae2          talk3    ([w#l,c#6])                                                                                        CIP
rebeccatill05_9gj      7   1.35917E+l2    kylerj723_iof        lf9121b4-be3e-47bl-8e70-239ef2d62d0b          talkll   ([w#l,c#l])
kylerj723_iof          6   1.35917E+12    rebeccatill05_9gj    lf9121b4-be3e-47bl-8e70-239ef2d62d0b          talkll   ([w#l,c#l])                                                                                        CIP
kylerj723_iof        121   1.35917E+12    rebeccatill05_9gj    764f61cd-81f4-4d02-a80d-34ccb631da9f          talkll   ([app#com .kik.ext.camera,app-pkg#com .kik.ext.camera,cid#3fc74a8e-671f-43b2-alb0-3df4d4555bf7])   CIP
rebeccatill05_9gj    117   1.35917E+12    kylerj723_iof        764f61cd-81f4-4d02-a80d-34ccb631da9f          talkll   ([app#com.kik.ext.camera,app-pkg#com.kik.ext.camera,cid#3fc74a8e-671f-43b2-alb0-3df4d4555bf7])
rebeccatill05_9gj      7   l.35917E+l2    kylerj723_iof        752cb9e0-9af6-416b-a74b-l b08eb5b72f6         talkll   ([w#5,c#23])
kylerj723_iof          6   l.35917E+l2    rebeccatill05_9gj    752cb9e0-9af6-416b-a74b-l b08eb5b72f6         talkll   ([w#5,c#23])                                                                                       CIP
rebeccatill05_9gj     42   1.35917E+ 12   kylerj723_iof        764f61cd-81f4-4d02-a80d-34ccb631da9f          talk3
rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        8c2e62a0-ddbf-4a10-addf-f61a3b0f56ae          talkll   ([w#3,c#13])
kylerj723_iof          6   1.35917E+ 12   rebeccatill05_9gj    8c2e62a0-ddbf-4a10-addf-f61a3b0f56ae          talkll   ([w#3,c#13])                                                                                       CIP
kylerj723_iof          7   1.35917E+l2    rebeccatill05_9gj    2c9e4049-e462-40e0-b7c9-37d631cd508a          talk3    ([w#6,c#25])
rebeccati l105_9gj     6   1.35917E+l2    kylerj723_iof        2c9e4049-e462-40e0-b7c9-37d631cd508a          talk3    ([w#6,c#25])                                                                                       CIP
rebeccatill05_9gj      7   1.35917E+12    kylerj723_iof        6d640969-ca55-44ab-bdb6-6a19546ff683          talkll   ([w#2,c#8])
kylerj723_iof          6   1.35917E+ 12   rebeccatill05 _9gj   6d640969-ca55-44ab-bdb6-6a19546ff683          talkll   ([w#2,c#8])                                                                                        CIP
rebeccatill05_9gj      7   1.35917E+ 12   kylerj723_iof        6c20d8e3-034a-4bbd-9106-llcd87dd7d56          talkll   ([w#6,c#l9])
kylerj723_iof          6   1.35917E+l2    rebeccatill05_9gj    6c20d8e3-034a-4bbd-9106-llcd87dd7d56          talkll   ([w#6,c#19] )                                                                                      CIP
rebeccatill05_9gj      7   1.36245E+l2    kylerj723_iof        ad00212f-4796-4620-a5e0-a561c254b0aa          talk9    ([w#3,c#13])
kylerj723_iof          6   1.36245E+12    rebeccatill05_9gj    ad00212f-4796-4620-a5e0-a561c254b0aa          talk9    ([w#3,c#13] )                                                                                      CIP
kylerj723_iof          7   1.36245E+12    rebeccatill05_9gj    cba0db92-a662-4561-bf3c-f555e08fbd54          talklO   ([w#l,c#4])
rebeccatill05_9gj      6   l.36245E+12    kylerj723_iof        cbaOd b9 2-a 662-45 61-bf3c-f5 55e08fbd54     talklO   ([w#l,c#4])                                                                                        CAN
rebeccatill05_9gj      7   1.36245E+l2    kylerj723_iof        d22825bl-0883-4a67-8dd6-976dee84a526          talk9    ([w#l,c#3])
kylerj723_iof          6   1.36245E+ 12   rebeccatill05_9gj    d22825bl-0883-4a67-8dd6-976dee84a526          talk9    ([w#l,c#3])                                                                                        CIP
rebeccatill05_9gj      7   1.36245E+12    kylerj723_iof        d 58fef la-14eb-405 a-b b1 c-95a6e4 ld 2c9d   talk9    ([w#2,c#8])
kylerj723_iof          6   1.36245E+12    rebeccatill05_9gj    d 58fefla-14eb-405a-b b1 c-95a6e41 d 2c9d     talk9    ([w#2,c#8])                                                                                        CIP
kylerj723_iof          7   1.36245E+12    rebeccatill05_9gj    15e9b429-d343-406f-88b7-c219dfc091d8          talklO   ([w#l,c#2])
rebeccatill05_9gj      6   1.36245E+l2    kylerj723_iof        15e9b429-d343-406f-88b7-c219dfc091d8          talklO   ([w#l,c#2])                                                                                        CAN
rebeccatill05_9gj      7   1.36245E+l2    kylerj723_iof        Od926440-9a7f-4f43-9771-114436bd0158          talk9    ([w#3,c#12 ])
kylerj723_iof          6   1.36245E+12    rebeccatill05_9gj    Od926440-9a7f-4f43-9771-114436bd0158          talk9    ([w#3,c#l2 ])                                                                                      CIP
kylerj723_iof          7   1.36245E+12    rebeccatill05_9gj    9e41a435-2df3-43c4-b6f5-5e7aa19a37a0          talklO   ([w#l,c#2])
rebeccatill05_9gj      6   1.36245E+12    kylerj723_iof        9e41a435-2df3-43c4-b6f5-5e7aa19a37a0          talklO   ([w#l,c#2])                                                                                        CAN
rebeccatill05_9gj      7   1.36245E+l2    kylerj723_iof        9faeb34c-887e-47fd-b568-18ae91605dae          talk9    ([w#l,c#lO])
kylerj723_iof          6   1.36245E+ 12   rebeccatill05_9gj    9faeb34c-887e-47fd-b568-18ae91605dae          talk9    ([w#l,c#lOJ)                                                                                       CIP
kylerj723_iof          7   1.36245E+12    rebeccatill05_9gj    a77061e0-016c-49e5 -b155-445ee10de620         talklO   ([w#2,c#7])
rebeccatill05_9gj      6   1.36245E+12    kylerj723_iof        a77061e0-016c-49e5 -b155-445ee10de620         talklO   ([w#2,c#7])                                                                                        CAN
rebeccatill05_9gj      7   1.36245E+12    kylerj723_iof        3f10a9a9-3b67-412a-86b5-0lc98d7a0702          talk9    ([w#l,c#4])
kylerj723_iof          6   1.36245E+12    rebeccatill05_9gj    3f10a9a9-3b67-412a-86b5-0lc98d7a0702          talk9    ([w#l,c#4])                                                                                        CIP
kylerj723_iof          7   1.36245E+12    rebeccatill05_9gj    971bed9d-f532-4eaf-80d8-2708e5d94f9b          talklO   ([w#l,c#4])
rebeccatill05_9gj      6   1.36245E+12    kylerj723_iof        971bed9d-f532-4eaf-80d8-2708e5d94f9b          talklO   ([w#l,c#4])                                                                                        CAN
rebeccatill05_9gj      7   1.36245E+12    kylerj723_iof        9c833829-0ecc-48f8-8282-1767d930c756          talk9    ([w#8,c#30])
kylerj723_iof          6   1.36245E+12    rebeccatill05_9gj    9c833829-0ecc-48f8-8282-1767d930c756          talk9    ([w#8,c#30])                                                                                       CIP
rebeccatill05_9gj      6   1.36246E+l2    kylerj723_iof        b4462e85-caad-4a16-8790-5168051ff891          talklO   ([w#2,c#7])                                                                                        CAN
kylerj723_iof          7   1.36246E+l2    rebeccatill05_9gj    b4462e85-caad-4a16-8790-5168051ff891          talklO   ([w#2,c#7])
kylerj723_iof          6   1.36314E+12    rebeccatill05_9gj    a 1f9a 684-1219-4 95 f-8b68-b9586a5 f7 a 25   talk9    ([w#l,c#3])                                                                                        CIP
rebeccatill05_9gj      7   1.36314E+l2    kylerj723_iof        alf9a684-f219-495f-8b68-b9586a5f7a25          talk9    ([w#l,c#3])
                              Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 7 of 15

.,
     kylerj723_iof        7   1.36319E+12    rebeccatil105_9gj   34blee86-d79e-49de-9001-b88da2a750f7         talklO   ([w#l,c#3])
     rebeccatill05_9gj    6   1.36319E+12    kylerj723_iof       34blee86-d79e-49de-9001-b88da2a750f7         talklO   ([w#l,c#3])    CAN
     rebeccatill05_9gj    7   1.36374E+12    kylerj723_iof       84ab9 Sa 7-0763-4bfb-b832-94a4afffeafd       talk9    ([w#l,c#3])
     kylerj723_iof        6   1.36374E+ 12   rebeccatill05_9gj   84ab95a7-0763-4bfb-b832-94a4afffeafd         talk9    ([w#l,c#3])    CIP
     rebeccatill05_9gj    7   1.36374E+12    kylerj723_iof       05873bd8-7212-4116-ad5f-e4f6a3282 7d0        talk9    ([w#l,c#3])
     kylerj723_iof        6   1.36374E+12    rebeccatill05_9gj   05873bd8-7212-4116-ad5f-e4f6a32827d0         talk9    ([w#l,c#3])    CIP
     kylerj723_iof        7   1.36378E+12    rebeccatill05_9gj   99f097el-0569-4ea0-8fa9-c2dff3b54456         talklO   ([w#l,c#3])
     rebeccatill05_9gj    6   1.36378E+12    kylerj723_iof       991097 e1-05 69-4ea0-8fa9-c2dff3 b54456      talklO   ([w#l,c#3])    CAN
     rebeccatill05_9gj    7   1.36378E+12    kylerj723_iof       88913dd4-4d72-481f-9348-b5530a6c13e6         talk9    ([w#2,c#9])
     kylerj723_iof        6   1.36378E+12    rebeccatill05_9gj   88913dd4-4d72-481f-9348-b5530a6c13e6         talk9    ([w#2,c#9])    CIP
     kylerj723_iof        7   1.36378E+12    rebeccatill05_9gj   2beb4c10-c63b-4f99-9691-bbd75d58dd04         talklO   ([w#2,c#8])
     rebeccatill05_9gj    6   1.36378E+12    kylerj723_iof       2beb4c10-c63b-4f99-9691-bbd75d58dd04         talklO   ([w#2,c#8])    CAN
     kylerj723_iof        7   1.36378E+12    rebeccatill05_9gj   bes b 3e8e-f6c8-42f8-a 13 b-cc667680e 1ff    talklO   ([w#l,c#3])
     rebeccatill05_9gj    6   1.36378E+12    kylerj723_iof       bes b 3e8e-f6c8-42f8-a 13 b-cc667680e 1ff    talklO   ([w#l,c#3])    CAN
     rebeccatill05_9gj    7   1.36378E+12    kylerj723_iof       eb499e8d -ldf7-4521-bb5a- 775ebd29111e       talk9    ([w#2,c#9])
     kylerj723_iof        6   1.36378E+12    rebeccatill05_9gj   eb499e8d-ldf7-4521-bb5a-775ebd29111e         talk9    ([w#2,c#9])    CIP
     kylerj723_iof        7   1.36378E+12    rebeccatill05_9gj   5ae3ed76-623f-4f56-bc0b-23aa62582d6b         talklO   ([w#l,c#4])
     rebeccatill05_9gj    6   1.36378E+12    kylerj723_iof       5ae3ed76-623f-4f56-bc0b-23aa62582d6b         talklO   ([w#l,c#4])    CAN
     kylerj723_iof        7   1.36378E+12    rebeccatill05_9gj   366e5 70e-b217-48ed-87c3-9e 7c2c2e9a8a       talklO   ([w#3,c#7])
     rebeccatill05_9gj    6   1.36378E+12    kylerj723_iof       366e5 70e-b217-48ed-87c3-9e 7c2c2e9a8a       talklO   ([w#3,c#7])    CAN
     rebeccatill05 _9gj   7   1.36378E+12    kylerj723_iof       d0b6fbla-07bd-4f76-be9d-d83f9d2b9ba9         talk9    ([w#2,c#8])
     kylerj723_iof        6   1.36378E+12    rebeccatill05_9gj   d0b6fbla-07bd-4f76-be9d-d83f9d2b9ba9         talk9    ([w#2,c#8])    CIP
     kylerj723_iof        7   1.36378E+12    rebeccatill05_9gj   89dde252-47cd-4abd-b021-065902c5d03e         talklO   ([w#l,c#4])
     rebeccatill05_9gj    6   1.36378E+12    kylerj723_iof       89dde252-47cd-4abd-b021-065902c5d03e         talklO   ([w#l,c#4])    CAN
     rebeccatill05_9gj    7   1.36378E+12    kylerj723_iof       8d4b4ca7-21eb-47e5-b473-55895818e827         talk9    ([w#4,c#20])
     kylerj723_iof        6   1.36378E+12    rebeccatill05_9gj   8d4b4ca7-21eb-47e5-b473-55895818e827         talk9    ([w#4,c#20])   CIP
     rebeccatill05_9gj    6   1.36383E+12    kylerj723_iof       47ad0131-84de-46f9-bf3a-07ad8ba87a44         talklO   ([w#l,c#3])    CAN
     kylerj723_iof        7   1.36383E+12    rebeccatill05_9gj   47ad0131 -84de-46f9-bf3a-07ad8ba87a44        talklO   ([w#l,c#3])
     rebeccatill05_9gj    6   1.36383E+12    kylerj723_iof       Sf9e82fe-9f7b-4adc-bb0c-f6b59fad3cbb         talklO   ([w#l,c#GJ)    CAN
     kylerj723 _iof       7   1.36383E+12    rebeccatill05_9gj   Sf9e82fe-9f7b-4adc-bb0c-f6b59fad3cbb         talklO   ([w#l,c#G])
     kylerj723_iof        6   1.36383E+12    rebeccatill05_9gj   4 la 75a89-03cl -4c29-b b2 d-301e54 76e285   talk9    ([w#l,c#3])    CIP
     rebeccatill05_9gj    7   1.36383E+12    kylerj723_iof       41a75a89-03cl-4c29-bb2d-301e5476e285         talk9    ([w#l,c#3])
     rebeccatill05_9gj    6   1.36383E+12    kylerj723_iof       39d3881f-094e-47b9-85fl-fOacc56bOb03         talklO   ([w#2,c#7])    CAN
     kylerj723_iof        7   1.36383E+12    rebeccatil105_9gj   39d3881f-094e-47b9-85fl-f0acc56b0b03         talklO   ([w#2,c#7])
     kylerj723_iof        6   1.36383E+ 12   rebeccatill05_9gj   Gbc 779 b8-0 7 21-46 le-afb3-18 73cf6129fb   talk9    ([w#2,c#11])   CIP
     rebeccatill0 5_9gj   7   1.36383E+12    kylerj723_iof       6bc779b8-0721-461e-afb3-1873cf6129fb         talk9    ([w#2,c#11])
     rebeccatill05_9gj    7    1.3639E+12    kylerj723_iof       0843a9bb-1859-4fea-96a5-b4d3744e907c         talk9    ([w#l,c#3])
     kylerj723_iof        6    1.3639E+12    rebeccatill05_9gj   0843a9bb-1859-4fea-96a5-b4d3744e907c         talk9    ([w#l,c#3])    CIP
     kylerj723_iof        7    1.3639E+12    rebeccatill05_9gj   4al 73201-4e41-4f39-8146-c25e5d8ff274        talklO   ([w#l,c#3])
     rebeccatill05_9gj    6    1.3639E+12    kylerj723_iof       4al 73201-4e41-4f39-8146-c25e5d8ff27 4       talklO   ([w#l,c#3])    CAN
     rebeccatill05_9gj    7    1.3639E+12    kylerj723_iof       021c0757-c0ea-4315-9ee3-fe3d958db93b         talk9    ([w#2,c#9])
     kylerj723_iof        6    1.3639E+12    rebeccatill05_9gj   021c0757-c0ea-4315-9ee3-fe3d958db93b         talk9    ([w#2,c#9])    CIP
     kylerj723_iof        6   1.36391E+12    rebeccatill05_9gj   Oed32f55-6a3a-402b-8cf7-6124465cd86f         talk9    ([w#4,c#16])   CIP
     rebeccatill05_9gj    7   1.36391E+12    kylerj723_iof       Oed32f55-6a3a-402b-8cf7-6124465cd86f         talk9    ([w#4,c#16])
     kylerj723_iof        6   1.36391E+12    rebeccatill05_9gj   5ca41308-707c-4 7a9-aeel-14175cb 784fa       talk9    ([w#S,c#lSJ)   CIP
     rebeccatill05_9gj    7   1.36391E+12    kylerj723_iof       5ca41308-707c-4 7a9-aee 1-14175cb 784fa      talk9    ([w#S,c#lSJ)
     rebeccatill05_9gj    6   1.36391E+12    kylerj723_iof       1781a386-e8d5-4606-8088-8ccec3d553c2         talklO   ([w#l,c#2])    CAN
     kylerj723_iof        7   1.36391E+12    rebeccatill05_9gj   1781a386-e8d5-4606-8088-8ccec3d55 3c2        talklO   ([w#l,c#2])
     kylerj723_iof        6   1.36391E+ 12   rebeccatill05_9gj   b788f516-16f7-425d-b981-2d0e28clba60         talk9    ([w#6,c#24])   CIP
     rebeccatill05_9gj    7   1.36391E+12    kylerj723_iof       b 788f516-16f7-425d-b981-2d0e28clba60        talk9    ([w#6,c#24])
     rebeccatill05_9gj    6   1.36392E+12    kylerj723_iof       708c79c0-100f-4a32-ba4f-49a5f9da0d57         talklO   ([w#l,c#4])    CAN
                           Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 8 of 15



kylerj723_iof          7   1.36392E+l2    rebeccatill05_9gj    708c79c0-100f-4a32-ba4f-49a5f9da0d57       talklO   ([w#l,c#4))
rebeccatill05_9gj      6   1.36392E+12    kylerj723_iof        lfa23960-46b0-496a-b3e6-d32fa30b7fee       talklO   ([w#3,c#9))                                                                                                              CAN
kylerj723_iof          7   1.36392E+l2    rebeccatill05_9gj    lfa23960-46b0-496a-b3e6-d32fa30b7fee       talklO   ([w#3,c#9))
kylerj723 _iof         6   1.36392E+12    rebeccatill05_9gj    6b77693e-2968-4dbf-beba-Scfa56a2841e       talk9    ([w#l,c#l])                                                                                                              CIP
rebeccatill05_9gj      7   1.36392E+12    kylerj723_iof        6b77693e-2968-4dbf-beba-Scfa56a2841e       talk9    ([w#l,c#l))
kylerj723_iof          6   1.36392E+12    rebeccatill05_9gj    eeafaf30-2c2c-4b0e-9f22-bd2b2c0e6c20       talk9    ([w#l,c#3))                                                                                                              CIP
rebeccatill05_9gj      7   1.36392E+12    kylerj723_iof        eeafaf30-2c2c-4b0e-9f22-bd2b2c0e6c20       talk9    ([w#l,c#3])
kylerj723_iof          6   1.36392E+l2    rebeccatill05_9gj    24eede77-0924-417d-80b3-aefe9abe02c5       talk9    ([w#ll,c#40])                                                                                                            CIP
rebeccatill05_9gj      7   1.36392E+l2    kylerj723_iof        24eede 77-0924-417d-80b3-aefe9abe02c5      talk9    ([w#ll,c#40))
kylerj723_iof          6   1.36392E+12    rebeccatill05_9gj    33bb9858-0b52-420c-909f-ec5051651e60       talk9    ([w#3,c#l3))                                                                                                             CIP
rebeccatill05_9gj      7   1.36392E+12    kylerj723_iof        33bb9858-0b52-420c-909f-ec5051651e60       talk9    ([w#3,c#13))
kylerj723_iof          6   1.36401E+12    rebeccatill05_9gj    5592cfe6-6e55-4d6b-8e8c-9f685a49b2bl       talk9    ([w#2,c#9))                                                                                                              CIP
rebeccatill05_9gj      7   1.36401E+l2    kylerj723_iof        5592cfe6-6e55-4d6b-8e8c-9f685a49b2bl       talk9    ([w#2,c#9))
kylerj7 23_iof         6   l .36401E+l2   rebeccatill05_9gj    104c62f5-f492-4a41-8891-Scd6aldaa441       talk9    ([w#l,c#l))                                                                                                              CIP
rebeccatill05_9gj      7   1.36401E+12    kylerj723_iof        104c62f5-f492-4a41-8891-5cd6aldaa441       talk9    ([w#l,c#l))
rebeccatill05_9gj      6   1.36401E+12    kylerj723_iof        a88e602b-db33-433d -aa71-80fb45e33592      talklO   ([w#l,c#4))                                                                                                              CIP
kylerj723_iof          7   1.36401E+12    rebeccatill05_9gj    a88e602b-db33-433d-aa71-80fb45e33592       talklO   ([w#l,c#4))
rebeccatill05_9gj      6   1.36401E+l2    kylerj723_iof        056a3b20-188d-46b4-80f6-0bf0293891c9       talklO   ([w#3,c#9])                                                                                                              CIP
kylerj723_iof          7   1.36401E+l2    rebeccatill05_9gj    056a3b20-188d-46b4-80f6-0bf0293891c9       talklO   ([w#3,c#9))
kylerj723 _iof         6   1.36401E+12    rebeccatill05 _9gj   e09b94fd-7900-4b99-84fc-8ce367f4 7912      talk9    ([w#3,c#1 2))                                                                                                            CIP
rebe ccatill05_9gj     7   1.36401E+l2    kylerj723_iof        e09b94fd-7900-4b99-84fc-8ce367f4 7912      talk9    ([w#3,c#1 2))
rebeccatill05_9gj      6   1.36401E+12    kylerj723_iof        2dfd4blc-46fc-4668-8a68-ad0d9e704a0a       talklO   ([w#l,c#3))                                                                                                              CIP
kylerj723_iof          7   l.36401E+l2    rebeccatill05_9gj    2dfd4blc-46fc-4668-8a68-ad0d9e704a0a       talklO   ([w#l,c#3))
rebeccatill05_9gj      6   1.36401E+l2    kylerj723_iof        Oeef7849-b927-4514-ace6-948314adbbab       talklO   ([w#3,c#9))                                                                                                              CIP
kylerj723_iof          7   1.36401E+12    rebeccatill05_9gj    Oeef7849-b927-4514-ace6-948314adbbab       talklO   ([w#3,c#9))
rebeccatill05_9gj      6   1.36401E+12    kylerj723_iof        d638cfca-cdfc-4d 38-adfS-15 634 7fb4eff    talklO   ([w#2,c#8))                                                                                                              CIP
kylerj723_iof          7   1.36401E+12    rebeccatill05_9gj    d638cfca-cdfc-4d 38-adfS-15 634 7fb4eff    talklO   ([w#2,c#8])
kylerj723_iof          6   1.36401E+l2    rebeccatill05_9gj    e4efa80d-018f-497c-97a3-afa4c93bd3d6       talk9    ([w#3,c#l 2))                                                                                                            CIP
rebeccatill05_9gj      7   1.36401E+l2    kylerj723_iof        e4efa80d-018f-497c-97a3-afa4c93bd3d6       talk9    ([w#3,c#12))
kylerj723_iof        121   1.36401E+12    rebeccatill05_9gj    fe6b740f-ed2d-4d5c-ad44-23a5d2527ad0       talk9    ([app#com.kik.ext.camera,app-pkg#com.kik.ext.camera,cid#de6b06bd-04f7-4561-8413-0986eb3474fe])                           CIP
rebeccatill05_9gj    117   1.36401E+12    kylerj723_iof        fe6b740f-ed2d -4d5c-ad44-23a5d2527ad0      talk9    ([app#com .kik.ext.camera,app-pkg#com .kik.ext.camera,cid#de6b06bd-04f7-4561-8413-0986eb3474fe])
rebeccatill05_9gj     42   1.36401E+12    kylerj723_iof        fe6b740f-ed2d -4d5c-ad44-23a5d2527ad0      talklO
kylerj72 3_iof         6   1.36401E+12    rebeccati1105_9gj    04e05a31-7711-4149-9142-fdbea4887824       talk9    ([w#3,c#l0))                                                                                                             CIP
rebeccatill05_9gj      7   1.36401E+12    kylerj723_iof        04e05a31-7711-4149-9142-fdbea4887824       talk9    ([w#3,c#10))
rebeccatill05_9gj      6   1.36401E+12    kylerj723_iof        029a9524-967e-4ee3-9fda-7965 734258ft      talklO   ([w#2,c#1 2))                                                                                                            CIP
kylerj723_iof          7   1.36401E+12    rebeccatill05_9gj    029a95 24-967e-4ee3-9fda-7965 734258ft     talklO   ([w#2,c#1 2))
kylerj723_iof          6   1.36401E+12    rebeccatill05_9gj    3b2e04dc-a9f8-48aa-b8e8-65867fca7382       talk9    ([w#S,c#26))                                                                                                             CIP
rebeccatill05_9gj      7   1.36401E+l2    kylerj723_iof        3b2e04dc-a9f8-48aa-b8e8-65867fca7382       talk9    ([w#S,c#26))
rebeccatill05_9gj      6   1.36401E+12    kylerj723_iof        8334532a-b5f3-4604-85e9-bf9854d7ab88       talklO   ([w#3,c#12))                                                                                                             CIP
kylerj723_iof          7   1.36401E+12    rebec catill05_9gj   8334532a-b5f3-4604-85e9-bf9854d7ab88       talklO   ([w#3,c#12))
kylerj723_iof          6   1.36401E+12    rebeccatill05_9gj    427dd3D2-d42d-467f-aa4c-b6eb89f49328       talk9    ([w#S,c#21))                                                                                                             CIP
rebeccatill05_9gj      7   1.36401E+12    kylerj723_iof        427dd3D2-d42d-467f-aa4c-b6eb89f49328       talk9    ([w#S,c#21])
kylerj723_iof        121   1.36401E+l2    rebeccatill05_9gj    836c6f8c- b 1f9-408a-902 e-a135 aa9c012f   talk9    ( [ ap p#com. ki k. ext. cam era, app-p kg#co m. ki k. ext. cam era, ci d#f74 7abd d -4694-4439-b916-e 3811 fec2d 28))   CIP
rebeccatill05_9gj    117   1.36401E+l2    kylerj723_iof        836c6f8c-blf9-408a-902e-a13Saa9c012f       talk9    ([app#com .kik.ext.camera,app-pkg#com .kik.ext.camera,cid#f747abdd-4694-4439-b916-e3811fec2d28])
rebeccatill05_9gj     42   1.36401E+12    kylerj723_iof        836c6f8c-blf9-408a-902e-a135aa9c012f       talklO
rebeccatill05_9gj      6   1.36401E+l2    kylerj723_iof        cda93171-9d27-4d3d-99da-fdecf369D8bd       talklO   ([w#S ,c#18))                                                                                                            CIP
kylerj723_iof          7   1.36401E+l2    rebeccatill05_9gj    cda93171-9d27 -4d3d-99da-fdecf369D8bd      talklO   ([w#S,c#18))
kylerj723_iof          6   1.36401E+ 12   rebeccatill05_9gj    6c5ce5 lf-c2d4-4194-a00b-7f3b16dc14a 1     talk9    ([w#2,c#6))                                                                                                              CIP
rebeccatill05_9gj      7   1.36401E+l2    kylerj723_iof        6c5ce5 lf-c2d4-4194-a00b-7f3b16dc14a 1     talk9    ([w#2,c#6])
rebeccatill05_9gj      6   1.36401E+12    kylerj723_iof        8f0c6ac3-fb cc-44da-9431-8b16336a6d79      talklO   ([w#3,c#ll))                                                                                                             CIP
kylerj723_iof          7   1.36401E+ 12   rebeccatill05_9gj    8f0c6ac3-fbcc-44da-9431-8b16336a6d79       talklO   ([w#3,c#ll])
                          Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 9 of 15



rebeccatill05_9gj     6   l.36401E+l2    kylerj723_iof       64cfa5d4-af3f-45d5-a140-0535fd0a2dbf         talklO    ([w#4,c#15])                                                                                                       CIP
kylerj723_iof         7   l.36401E+l2    rebeccatill05_9gj   64cfa5d4-af3f-45d5-a140-0535fd0a2dbf         talklO    ([w#4,c#15])
kylerj723_iof         6   l.36401E+12    rebeccatill05_9gj   417c4d23-5568-4edc-bff5-2812aed048a9         talk9     ([w#8,c#27])                                                                                                       CIP
rebeccatill05_9gj     7   l.36401E+12    kylerj723_iof       417c4d23-5568-4edc-bff5-2812aed048a9         talk9     ([w#8,c#27])
rebeccatill05_9gj     6   l.36401E+12    kylerj723_iof       2c7c7ed9-d46a-477e-9ccd-7f86f9687b13         talklO    ([w#4,c#16])                                                                                                       CIP
kylerj723_iof         7   l.36401E+ 12   rebeccatill05_9gj   2c7c7ed9-d46a-477e-9ccd-7f86f9687b13         talklO    ([w#4,c#16])
kylerj723_iof         6   l.36401E+12    rebeccatill05_9gj   ab1033d3-Se45-49f2-ba9a-05619a501cc7         talk9     ([w#3,c#8])                                                                                                        CIP
rebeccatill05_9gj     7   l.36401E+l2    kylerj723_iof       ab1033d3-Se45 -49f2-ba9a-05619a501cc7        talk9     ([w#3,c#8])
rebeccatill05_9gj   162   l.36401E+l2    kylerj723_iof       253400c8-Saab-4866-9b54-bcb67aleb591         talklO    ((cid#f747abdd-4694-4439-b916-e3811fec2d28])                                                                       CIP
kylerj723_iof       163   l.36401E+12    rebeccatill05_9gj   253400c8-Saab-4866-9b54-bcb67aleb591         talklO    ([cid#f747abdd-4694-4439-b916-e3811fec2d28])
kylerj723_iof        42   l.36401E+ 12   rebeccatill05_9gj   253400c8-Saab-4866-9b54-bcb67aleb591         talk9
rebeccatill05_9gj   121   l.36401E+12    kylerj723_iof       3526f0cb-786e-49ea-ac89-463207d9a451         talklO    ([app#com .kik.ext.camera,app-pkg#com .kik.ext.camera,cid#f747abdd-4694-4439-b916-e3811fec2d28])                   CIP
kylerj723_iof       117   l.36401E+12    rebeccatill05_9gj   3526f0cb-786e-49ea-ac89-463207d9a451         talk 10   ([app#co m.ki k.ext. cam era,app-pkg#com .ki k. ext. ca mera,ci d#f7 4 7a bd d -4694-4439-b916-e 3811 fec2d 28])
kylerj723_iof        42   l.36401E+12    rebeccatill05_9gj   3526f0cb-786e-49ea-ac89-463207d9a451         talk9                                                                                                                        CIP
rebeccatill05_9gj     6   1.36401E+l2    kylerj723_iof       850dbled-f656-473e-b963-0ad82884b027         talklO    ([w#4,c#l4])                                                                                                       CIP
kylerj723_iof         7   l.36401E+12    rebeccatill05_9gj   850dbled-f656-473e-b963-0ad82884b027         talklO    ([w#4,c#14])
kylerj723_iof        42   l.36401E+ 12   rebeccatill05_9gj   3526f0cb- 786e-49ea-ac89-463207d9a451        talk9
kylerj723_iof         6   l. 36401E+12   rebeccatill05_9gj   f259179e-f280 -46f6-b79f-d04812489635        talk9     ([w#l,c#4])                                                                                                        CIP
rebeccatill05_9gj     7   l.36401E+12    kylerj723_iof       f259179e-f280 -46f6-b79f-d04812489635        talk9     ([w#l,c#4])
kylerj723_iof         6   l.36401E+l2    rebeccatill05_9gj   991c2c9f-ddb9-41fb-ae14-b5bb63b 78117        talk9     ([w#2,c#7])                                                                                                        CIP
rebeccatill05_9gj     7   l. 36401E+12   kylerj723 _iof      991c2c9f-ddb9-41fb-ae14-b5 bb63b 78117       talk9     ([w#2,c#7])
kylerj723_iof         6   l.36401E+12    rebeccatill05_9gj   4al 7e188-99cd-4faa-a6ca-bad63b582c8a        talk9     ([w#l,c#l])                                                                                                        CIP
rebeccatill05_9gj     7   l.36401E+l2    kylerj723_iof       4al 7e188-99cd-4faa-a6ca-bad63b582c8a        talk9     ([w#l,c#l])
rebeccatill05_9gj   121   l.36401E+l2    kylerj723_iof       37blefb8-19df-4d86-aeec-07b3de921a34         talklO    ([app#com .kik .ext.gallery,app-pkg#com.kik.ext.gallery,cid#3a9d0b9e-b72a-49a0-ab9e-lcb308d2c3f6])                 CIP
kylerj723_iof       117   l.36401E+12    rebeccatill05_9gj   37blefb8-19df-4d86-aeec-07b3de921a34         talklO    ([app#com.kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#3a9d0b9e-b72a-49a0-ab9e-lcb308d2c3f6])
kylerj723_iof        42   l.36401E+ 12   rebeccatill05_9gj   37blefb8-19df-4d86-aeec-07b3de921a34         talk9
kylerj723_iof         6   l.36401E+l2    rebeccatill05_9gj   797ffcf6-7405-41b6-aa6b-087bflc503ad         talk9     ([w#6,c#21))                                                                                                       (IP
rebeccatill05_9gj     7   l.36401E+l2    kylerj723_iof       797ffcf6-7405-41b6-aa6b-087bflc503ad         talk9     ([w#6,c#21))
rebeccatill05_9gj     6   l.36401E+l2    kylerj723_iof       b649dd3d-6bc0-4865-bcb4-b802f0cd5623         talklO    ([w#4,c#14))                                                                                                       CIP
kylerj723_iof         7   l.36401E+ 12   rebeccatill05_9gj   b649dd3d-6bc0-4865 -bcb4-b802f0cd5623        talklO    ([w#4,c#l4))
kylerj723_iof         6   l.36401E+12    rebeccatill05_9gj   2 led 702c-cb5 f-483 b-aS eb-5 fdac82d2504   talk9     ([w#l,c#4])                                                                                                        CIP
rebeccatill05_9gj     7   l.36401E+12    kylerj723_iof       21ed702c-cb5f-483b-a5eb-Sfdac82d2504         talk9     ([w#l,c#4])
kylerj723_iof       121   l.36401E+ 12   rebeccatill05_9gj   41582eac-5997-4f7d-9245-002da02c4f36         talk9     ([app#com .kik.ext.camera,app-pkg#com.kik.ext.camera,cid#S7e3471d-6f8b-4b52-8d3c-55444bcc76ff])                    CIP
rebeccatill05_9gj   117   l.36401E+l2    kylerj723_iof       41582eac-5997-4f7d-9245-002da02c4f36         talk9     ([app#com.kik.ext.camera,app-pkg#com.kik.ext.camera,cid#57e3471d-6f8b-4b52-8d3c-55444bcc76ff])
rebeccatill05_9gj    42   l.36401E+12    kylerj723_iof       41582eac-5997-4f7d-9245-002da02c4f36         talklO
kylerj723_iof         6   l.36401E+ 12   rebeccatill05_9gj   941ea4e3-Se7c-4de5 -90a3-5967f4b954e9        talk9     ([w#l,c#6])                                                                                                        CIP
rebeccatill05_9gj     7   l.36401E+12    kylerj723_iof       941ea4e3-Se7c-4de5-90a3-5967f4b954e9         talk9     ([w#l,c#6))
rebeccatill05_9gj     6   l.36401E+l2    kylerj723_iof       227c3428-7ef6-46b6-964a-17f8c2fcf654         talklO    ([w#l,c#3])                                                                                                        CIP
kylerj723_iof         7   l.36401E+l2    rebeccatill05_9gj   227c3428-7ef6-46b6-964a-17f8c2fcf654         talklO    ([w#l,c#3])
kylerj723_iof         6   l.36401E+ 12   rebeccatill05_9gj   beb90302-Sb58-4e7e-8bb5-b764302836cl         talk9     ([w#S,c#19])                                                                                                       CIP
rebeccatill05_9gj     7   l.36401E+12    kylerj723_iof       beb90302-Sb58-4e7e-8bb5-b764302836cl         talk9     ([w#S,c#l9])
rebeccatill05_9gj   121   l.36401E+12    kylerj723_iof       d36bb998-d45a-4f32-a3ee-826b10e4b49c         talklO    ([app#com .kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#e5023b9a-03d8-43fb-b754-a59a6aad8bf2])                  CIP
kylerj723_iof       117   l.36401E+12    rebeccatill05_9gj   d36bb998-d45a-4f32-a3ee-826b10e4b49c         talklO    ([app#com.kik.ext.gallery,app-pkg#com .kik.ext.gallery,cid#e5023b9a-03d8-43fb-b754-a59a6aad8bf2])
kylerj723 _iof       42   l.36401E+12    rebeccatill05_9gj   d36bb998-d45a-4f32-a3ee-826b10e4b49c         talk9
kylerj723_iof         6   l.36401E+12    rebeccatill05_9gj   b a3e 174 f-eb c4-4186-8d5 2-e2ffe03ccbfd    talk9     ([w#4,c#18])                                                                                                       CIP
rebeccatill05_9gj     7   l.36401E+12    kylerj723_iof       ba3e 174f-ebc4-4186-8d5 2-e 2ffe03 ccbfd     talk9     ([w#4,c#18])
kylerj723_iof         6   l.36417E+12    rebeccatill05_9gj   Sd78e0fe-194a-4878-802b-fcc547b26050         talk9     ([w#l,c#3])                                                                                                        CIP
rebeccatill05_9gj     7   l.36417E+l2    kylerj723_iof       Sd78e0fe-194a-4878-802b-fcc547b26050         talk9     ([w#l,c#3])
kylerj723_iof         6   l.36417E+l2    rebeccatill05_9gj   d6352 7fe-f8fa-4a 75-bfbb-c 7a99541 eeff     talk9     ([w#S,c#22))                                                                                                       CIP
rebeccatill05_9gj     7   l.36417E+l2    kylerj723_iof       d635 27fe-f8fa -4a 75-bfbb-c 7a9954 leeff    talk9     ([w#S,c#22])
kylerj723_iof         6   l.36417E+ 12   rebeccatill05_9gj   a0bb0465-7230-4ba8-8b5f-aa2483a425dd         talk9     ([w#l,c#3])                                                                                                        CIP
                                Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 10 of
                                                                      15
:
    rebeecatill05_9gj     7   1.36417E+12    kylerj723_iof       a0bb0465-7230-4ba8-8b5f-aa2483a425dd             talk9    ([w#l,e#3])
    rebeecatill05_9gj     6   1.36417E+12    kylerj723_iof       4d6da4ad-7e2c-4 70a-922b-30b148ff20cl            talklO   ([w#4,e#l 7])                                                                                       CIP
    kylerj723_iof         7   1.36417E+12    rebeccatill05_9gj   4d6da4ad-7e2c-4 70a-922b-30b148ff20cl            talklO   ([w#4,e#l 7])
    kylerj723_iof         6   1.36417E+12    rebeccatill05_9gj   d7be2a7b-30cc-4422-88bd-63dlf994653f             talk9    ([w#l,e#4])                                                                                         CIP
    rebeecatill05_9gj     7   1.36417E+12    kylerj723_iof       d7be2a7b-30cc-4422-88bd-63dlf994653f             talk9    ([w#l,c#4])
    rebeecatill05_9gj     6   1.36417E+12    kylerj723_iof       fc3e0062-8123-41eb-8594-f41003966105             talklO   ([w#5,c#21])                                                                                        CIP
    kylerj723_iof         7   1.36417E+ 12   rebeccatill05_9gj   fc3e0062-8123-41eb-8594-f41003966105             talklO   ([w#5,c#21])
    rebeccatill05_9gj     6   1.36417E+12    kylerj723_iof       84a07d34-0d5e-4b5d-aeeb-fc2dlb55045e             talklO   ([w#6,e#25])                                                                                        CIP
    kylerj723_iof         7   1.36417E+12    rebeccatill05_9gj   84a07d34-0d5e-4b5d-aceb-fc2dlb55045e             talklO   ([w#6,e#25])
    kylerj723_iof         6   1.36417E+12    rebeeeatill05_9gj   78dbf7a8-a2de-4e74-aa54-2871e29636dc             talk9    ([w#l,c#4])                                                                                         CIP
    rebeccatill05_9gj     7   1.36417E+12    kylerj723_iof       78dbf7a8-a2de-4e74-aa54-2871e29636dc             talk9    ([w#l,c#4])
    rebeecatill05_9gj     6   1.36417E+12    kylerj723_iof       75a47f4a-e6fa-4263-bc44-c86ed4e0b9de             talklO   ([w#3,c#17])                                                                                        CIP
    kylerj723_iof         7   1.36417E+12    rebeecatill05_9gj   75a47f4a-e6fa-4263-bc44-c86ed4e0b9de             talklO   ([w#3,c#17])
    kylerj723_iof         6   1.36417E+12    rebeecatill05_9gj   d75e4a 73-04ad-4cd3-b0fd-117a979929f3            talk9    ([w#2,e#14])                                                                                        CIP
    rebeccatill05_9gj     7   1.36417E+12    kylerj723_iof       d75c4a 73-04ad-4cd3-b0fd-117a979929f3            talk9    ([w#2,e#14])
    rebeecatill05_9gj     6   1.36417E+ 12   kylerj723_iof       5 7b 1eec3-a ce6-489a-a9 24-20b50d 8e90fe        talklO   ([w#l,e#4])                                                                                         CIP
    kylerj723_iof         7   1.36417E+12    rebeecatill05_9gj   57blecc3-ace6-489a-a924-20b50d8e90fe             talklO   ([w#l,e#4])
    rebeecatill05_9gj   121   1.36417E+12    kylerj723_iof       d752b53b-1639-46f4-9ed2-f3bb8b63cllb             talklO   ([app#eom.kik.ext.gallery,app-pkg#eom .kik.ext.gallery,eid#3d061e56-b9b7-4b0d-9d4c-634a5d5a7c74])   CIP
    kylerj723_iof       117   1.36417E+ 12   rebeccatill05_9gj   d752b53b-1639-46f4-9ed2-f3bb8b63cllb             talklO   ([app#eom.kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#3d061c56-b9b7-4b0d-9d4c-634a5d5a7c74])
    kylerj723_iof        42   1.36417E+12    rebeeeati1105_9gj   d752b53b-1639-46f4-9ed2-f3bb8b63cllb             talk9
    rebeccatill05_9gj     6   1.36417E+12    kylerj723_iof       ad8bccc7-8411-40df-8e47-72dd53f133cb             talklO   ([w#7,e#27])                                                                                        (IP
    kylerj723_iof         7   1.36417E+12    rebeecatill05_9gj   ad8beee7-8411-40df-8e47-72dd53f133cb             talklO   ([w#7,c#27])
    rebeeeatill05_9gj     6   1.36417E+12    kylerj723_iof       bba01062-f644-43cd-b39d -Ofb46abc3a4d            talklO   ([w#4,e#21])                                                                                        CIP
    kylerj723_iof         7   1.36417E+12    rebeccatill05_9gj   bba01062-f644-43cd-b39d -Ofb46abc3a4d            talklO   ([w#4,c#21])
    kylerj723_iof         6   1.36417E+12    rebeccatill05_9gj   45c3e 796-ed ld-4fb8-abe5-2alcl 17eebdf          talk9    ([w#8,e#33])                                                                                        CIP
    rebeeeatill05_9gj     7   1.36417E+12    kylerj723_iof       45c3e 796-ed ld -4fb8-abe5-2alc117eebdf          talk9    ([w#8,c#33])
    rebeceatill05_9gj     6   1.36417E+12    kylerj723_iof       8f96ed4f-3ceb-460a-bebc-df81e5da53d3             talklO   ([w#4,c#20])                                                                                        CIP
    kylerj723_iof         7   1.36417E+12    rebeccatill05_9gj   8f96ed4f-3ceb-460a-bebc-df81e5da53d3             talklO   ([w#4,c#20])
    kylerj723_iof         6   1.36417E+12    rebeccatill05_9gj   b3447ab9-9069-4010-8fb8-2876f454ba73             talk9    ([w#2,c#9])                                                                                         CIP
    rebeecatill05_9gj     7   1.36417E+12    kylerj723_iof       b3447ab9-9069-4010-8fb8-2876f454ba73             talk9    ([w#2,c#9])
    rebeeeatill05_9gj     6   1.36417E+12    kylerj723_iof       33be83el-b487-45c5-8e80-7d6aea85e8ed             talklO   ([w#2,c#5])                                                                                         (IP
    kylerj723 _iof        7   1.36417E+12    rebeccatill05_9gj   33be83el-b487-45e5-8e80-7d6aea85c8cd             talklO   ([w#2,e#5])
    rebeeeatill05_9gj     6   1.36417E+12    kylerj723_iof       33f2587b-cd44-4d9f-a871-3de79555ee14             talklO   ([w#5,c#22])                                                                                        (IP
    kylerj723_iof         7   1.36417E+12    rebeccatill05_9gj   33f2587b-cd44-4d9f-a871-3de79555ee14             talklO   ([w#5,c#22])
    kylerj723_iof         6   1.36417E+12    rebeccatill05_9gj   fd668194- 72a9-4fd5 -ace3-23a166371081           talk9    ([w#4,e#141)                                                                                        (IP
    rebeeeatill05_9gj     7   1.36417E+12    kylerj723_iof       fd668194-72a9-4fd5 -aee3-23a166371081            talk9    ([w#4,e#14])
    rebeeeati1105_9gj   162   1.36417E+ 12   kylerj723_iof       d01b835d-a90c-4123-b8a9-9e216e3556bf             talklO   ([cid#e5023b9a-03d8-43fb-b754-a59a6aad8bf2])                                                        CIP
    kylerj723_iof       163   1.36417E+ 12   rebeccatill05_9gj   d01b835d-a90e-4123-b8a9-9e216e3556bf             talklO   ( [cid#e5023b9a-03d8-43fb-b 754-a59a6aad8bf2])
    kylerj723_iof        42   1.36417E+12    rebeccatill05_9gj   d01b835d-a90c-4123-b8a9-9e216e3556bf             talk9
    rebeccatill05_9gj   121   1.36417E+12    kylerj723_iof       6920b52b-e9dd-494e-b313-5ed95295b09a             talklO   ([app#com.kik.ext.gallery,app-pkg#eom.kik.ext.gallery,cid#e5023b9a-03d8-43fb-b754-a59a6aad8bf2])    CIP
    kylerj723_iof       117   1.36417E+12    rebeccatill05_9gj   6920b52b-e9dd-494e-b313-5ed95295b09a             talklO   ([app#com.kik.ext.gallery,app-pkg#eom .kik.ext.gallery,cid#e5023b9a-03d8-43fb-b754-a59a6aad8bf2])
    kylerj723_iof        42   1.36417E+ 12   rebeeeatill05_9gj   6920b52b-e9dd-494e-b313-5cd95295b09a             talk9
    rebeccatill05_9gj     6   1.36417E+12    kylerj723_iof       5 faee 12 7-dd ee-4ad4-b le 1-d 3e5 655 678c 7   talklO   ([w#3,c#9])                                                                                         CIP
    kylerj723_iof         7   1.36417E+12    rebeccatill05_9gj   5 faee 12 7-dd ee-4ad4-b le 1-d 3e5 655 678c 7   talklO   ([w#3,c#9])
    kylerj723_iof         6   1.36417E+12    rebeeeatill05_9gj   8e742d7d-392d-4bfb-9a74-0401117fa2f6             talk9    ([w#3,c#14])                                                                                        CIP
    rebeccatill05_9gj     7   1.36417E+ 12   kylerj723_iof       Be 742 d 7d -39 2d-4bfb-9a 74-0401117fa 2f6      talk9    ([w#3,c#14])
    rebeccatill05_9gj     6   1.36417E+ 12   kylerj723_iof       ea76fc6e-932a-4d59-b936-0e59bclld2ac             talklO   ([w#l,c#6])                                                                                         CIP
    kylerj723_iof         7   1.36417E+12    rebeeeatill05_9gj   ea 76fc6c-9 32a-4d 59-b9 36-0eS 9 bel 1d2 ac     talklO   ([w#l,c#6])
    rebeccatill05_9gj     6   1.36417E+12    kylerj723_iof       e 74 732fe-835 f -4363-82 ff-a0c505 ae 79b6      talklO   ([w#3,c#9])                                                                                         CIP
    kylerj723_iof         7   1.36417E+12    rebeecatill05_9gj   e74732fe-835f-4363-82ff-a0c505ae79b6             talklO   ([w#3,e#9])
    rebeccatill05_9gj     6   1.36417E+12    kylerj723_iof       ldef3305-la67-4511-aebd-0576671ee8ce             talklO   ([w#3,e#16])                                                                                        CIP
                           Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 11 of
                                                                 15


kylerj723_iof        7   l.36417E+ 12    rebeccatill05_9gj    ldef3305-la67-4511-aebd-0576671ee8ce            talklO   ([w#3,c#16))
rebeccatill05_9gj    6   l.36417E+12     kylerj723_iof        da6d9b6b-ld69-4708-b71e-6f47c543e0f9            talklO   ([w#2,c#10))      CIP
kylerj723_iof        7   l.36417E+l2     rebeccatill05_9gj    da6d9b6b- ld69-4 708-b 71e-6f4 7c543e0f9        talklO   ([w#2,c#10))
rebeccatill05_9gj    6   1.36417E+l2     kylerj723_iof        6cd82dba-833a-48ec-b931-4c4f7c15e76a            talklO   ([w#6,c#31))      CIP
kylerj723_iof        7   l.36417E+12     rebeccatill05_9gj    6cd82dba-833a-48ec-b931-4c4f7c15e76a            talklO   ([w#6,c#31))
rebeccatill05_9gj    6   l.36417E+12     kylerj723_iof        df69cb54-la35-41c8-99fa-874080fe94b3            talklO   ([w#4,c#12))      CIP
kylerj723_iof        7   1.36417E+12     rebeccatill05_9gj    df69cb54-la35-41c8-99fa-874080fe94b3            talklO   ([w#4,c#12))
rebeccatill05_9gj    6   1.36417E+l2     kylerj723_iof        609cle10-7168-43b2-8ebf-6dba12a10ff0            talklO   ([w#3,c#l5))      CIP
kylerj723_iof        7   1.36417E+l2     rebeccatill05_9gj    609clel0-7168-43b2-8ebf-6dba12al0ff0            talklO   ([w#3,c#l5))
kylerj723_iof        6   1.36417E+12     rebeccatill05_9gj    ed090eaf-cd53-4e36-ba04-07e736a76cfd            talk9    ([w#7,c#34))      CIP
rebeccatill05_9gj    7   1.36417E+12     kylerj723_iof        ed090eaf-cd53-4e36-ba04-07e736a76cfd            talk9    ([w#7,c#34))
rebeccatill05_9gj    6   1.36417E+12     kylerj723_iof        ffa abS 1f-6825-4ef3-a 79e-4219dde4 75 7e       talklO   ([w#2,c#7))       CIP
kylerj723_iof        7   1.36417E+l2     rebeccatill05_9gj    ff aabS 1f-6825 -4ef3-a 79e-4219dde4 75 7e      talklO   ([w#2,c#7])
rebeccatill05_9gj    6   l.36417E+l2     kylerj723_iof        7fc67035-b847-4ae7-92ba-d9d34ellcafe            talklO   ([w#2,c#lll)      CIP
kylerj723_iof        7   l.36417E+12     rebeccatill05_9gj    7fc6 7035-b84 7-4ae 7-9 2 b a-d9d 34e 1 lcafe   talklO   ([w#2,c#ll))
kylerj723_iof        6   l.36417E+12     rebeccatill05_9gj    4a0ccf0c-73 7a-44b6-90e2-54d5b5afb35b           talk9    ([w#3,c#10))      CIP
rebeccatill05_9gj    7   l.36417E+ 12    kylerj723_iof        4a0ccf0c-737a-44b6-90e2-54d5b5afb35b            talk9    ([w#3,c#10))
rebeccatill05_9gj    6   1.36417E+l2     kylerj723_iof        4444b593-053b-4bba-aff7-de0440b0db16            talklO   ([w#3,c#13])      CIP
kylerj723_iof        7   l.36417E+ 12    rebeccatill05_9gj    4444b593-053b-4bba-aff7-de0440b0db16            talklO   ([w#3,c#13])
rebeccatill05 _9gj   6   l.36417E+12     kylerj723_iof        e9e61 f81 -d b54-4d6d-a0f4-efd lcdS b9f63       talklO   ([w#3,c#ll))      CIP
kylerj723_iof        7   l.36417E+12     rebeccatill05_9gj    e9e61 f81-d b54-4d6d-a0f4-efd lcdS b9f63        talklO   ([w#3,c#ll))
rebeccatill05_9gj    6   l.36417E+12     kylerj723_iof        a040ed0a-ab33-4dc8-b2b6-7a604fb 73117           talklO   ([w#S,c#23))      CIP
kylerj723_iof        7   l. 36417E+ 12   rebeccatill05_9gj    a040ed0a-ab3 3-4dc8-b2b6-7a604fb 73117          talklO   ([w#S,c#23])
kylerj723_iof        6   l.36417E+l2     rebeccatill05_9gj    d7aa8f84-4509-49c4-bbb9-0923c5901e64            talk9    ([w#3,c#l0])      CIP
rebeccatill05_9gj    7   l.36417E+12     kylerj723_iof        d7aa8f84-4509-49c4-bbb9-0923c5901e64            talk9    ([w#3,c#10))
kylerj723_iof        6   l.36417E+12     rebeccatill05_9gj    fb12e77d-3312-4790-9db6-bb35e0620dae            talk9    ([w#12,c#S7])     CIP
rebeccatill05_9gj    7   1.36417E+12     kylerj723_iof        fb12e77d-3312-4790-9db6-bb35e0620dae            talk9    ([ w#l2,c#S 71)
rebeccatill05_9gj    6   1.36417E+l2     kylerj723_iof        623elfc9-ada0-460a-a6e7-eb6e32bd6bd8            talklO   ([w#l,c#2])       CIP
kylerj723_iof        7   1.36417E+12     rebeccatill05_9gj    623elfc9-ada0-460a-a6e7-eb6e32bd6bd8            talklO   ([w#l,c#2])
kylerj723_iof        6   1.36417E+12     rebeccatill05 _9gj   6ff9c2c 7-b3de-4ddf-9bb d-Sae3a85 b2 f 18       talk9    ([w#l,c#S))       CIP
rebeccatill05_9gj    7   1.36417E+12     kylerj723_iof        6ff9c2c7-b3de-4ddf-9bbd-Sae3a85b2f18            talk9    ([w#l,c#S))
kylerj723_iof        6   1.36417E+12     rebeccatill05_9gj    a5ca51f5-b5ad-4ecd-969d-540bcaf242e8            talk9    ([w#4,c#21])      CIP
rebeccatill05 _9gj   7   1.36417E+12     kylerj723_iof        a5ca51f5-b5ad-4ecd-969d-540bcaf242e8            talk9    ([w#4,c#21])
rebeccatill05_9gj    6   1.36417E+12     kylerj723_iof        242bd396-3alf-4f89-9ee5-0d03a6c65f62            talklO   ([w#2,c#9))       CIP
kylerj723_iof        7   l.36417E+12     rebeccatill05_9gj    242bd396-3alf-4f89-9ee5-0d03a6c65f62            talklO   ([w#2,c#9])
kylerj723_iof        6   l.36417E+12     rebeccatill05_9gj    ae4e2d73-b0d2-4d19-9083-c4f91e7e65e6            talk9    ([w#3,c#10])      CIP
rebeccatill05_9gj    7   l.36417E+12     kylerj723_iof        ae4e2d73-b0d2-4d19-9083-c4f91e7e65e6            talk9    ([w#3,c#10))
rebeccatill05_9gj    6   1.36417E+12     kylerj723_iof        78d501db-33aa-456b-ba0e-6d06eflfa244            talklO   ([w#l,c#4])       CIP
kylerj723_iof        7   l.36417E+ 12    rebeccatill05_9gj    78d501db-33aa-456b-ba0e-6d06eflfa244            talklO   ([w#l,c#4))
kylerj723_iof        6   l.36417E+12     rebeccatill05_9gj    e3d65724-50fc-4116-81c9-6109d7d26e9e            talk9    ([w#2,c#12))      CIP
rebeccatill05_9gj    7   l.36417E+12     kylerj723_iof        e3d65724-50fc-4116-81c9-6109d7d26e9e            talk9    ([w#2,c#l2])
rebeccatill05_9gj    6   l.36417E+12     kylerj723_iof        lebf6d64-9093-4ad2-95a 7-7ad67328de16           talklO   ([w#2,c#10))      CIP
kylerj723_iof        7   l.36417E+l2     rebeccatill05_9gj    lebf6d64-9093-4ad2-95a 7-7ad67328de16           talklO   ([w#2,c#10])
kylerj723_iof        6   l.36417E+ 12    rebeccatill05_9gj    bfd061bc-8682-49ed-8140-6423d39f1010            talk9    ([w#4,c#l9])      CIP
rebeccatill05_9gj    7   1.36417E+12     kylerj723_iof        bfd061bc-8682-49ed-8140-6423d39f1010            talk9    ([w#4,c#19])
kylerj723_iof        6   1.36417E+l2     rebeccatill05_9gj    38654492-dedb-4719-b2c0-8153ba36a829            talk9    ([w#4,c#18))      CIP
rebeccatill05_9gj    7   1.36417E+l2     kylerj723_iof        38654492-dedb-4719-b2c0-8153ba36a829            talk9    ([w#4,c#18))
rebeccatill05_9gj    6   l.36417E+12     kylerj723_iof        8c586f09-dfe4-4217-8a5a-fel 7a 7d582 74         talklO   ([w#2,c#7])       CIP
kylerj723_iof        7   l.36417E+12     rebeccatill05 _9gj   8c586f09-dfe4-4217-8a5a-fel 7a 7d582 74         talklO   ([w#2,c#7])
rebeccatill05_9gj    6   1.36417E+l2     kylerj723_iof        Olb6f5d2-dff2-40b4-b7d9-382fc6e60a69            talklO   ([w#3,c#13])      CIP
kylerj723_iof        7   l.36417E+ 12    rebeccatill05_9gj    Olb6f5d2-dff2-40b4-b7d9-382fc6e60a69            talklO   ([w#3,c#13))
                              Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 12 of
                                                                    15


rebeccatill05_9gj       6   1.36417E+l2    kylerj723_iof        Oc68a60d-b327-496f-92cf-068988e260b2         talklO    ([w#2,c#9])                                                                                       CIP
kylerj723_iof           7   1.36417E+l2    rebeccatill05_9gj    Oc68a60d-b327-496f-92cf-068988e260b2         talklO    ([w#2,c#9])
rebeccatill05_9gj       6   1.36417E+ 12   kylerj723_iof        lccea2f4-9571-4774-88ed-291ae967a2ad         talklO    ([w#S,c#24])                                                                                      CIP
kylerj723_iof           7   1.36417E+12    rebeccatill05_9gj    lccea2f4-9571-4774-88ed-291ae967a2ad         talklO    ([w#S,c#24))
rebeccatill05_9gj       6   1.36417E+12    kylerj723_iof        3b2a989e-b34b-408a-ad93-892c488b91db         talklO    ([w#2,c#9])                                                                                       CIP
kylerj723_iof           7   1.36417E+12    rebeccatill05_9gj    3b2a989e-b34b-408a-ad93-892c488b91db         talklO    ([w#2,c#9])
rebeccatill05_9gj       6   1.36417E+12    kylerj723_iof        2723c01c-4cdd-463a-b533-dbf9da4f5173         talklO    ([w#2,c#9])                                                                                       CIP
kylerj723_iof           7   1.36417E+12    rebeccatill05_9gj    2723c01c-4cdd-463a-b533-dbf9da4f5173         talklO    ([w#2,c#9])
kylerj723_iof           6   1.36417E+12    rebeccatill05_9gj    a71198af-520a-43d8-9176-d036ed8582c2         talk9     ([w#3,c#l6))                                                                                      CIP
rebeccatill05_9gj       7   1.36417E+12    kylerj723_iof        a71198af-520a-43d8-9176-d036ed8582c2         talk9     ([w#3, cll16])
rebeccatill05_9gj       6   l.36417E+12    kylerj723_iof        a0e9e533-44dd-4a96-92f3-c07423396aee         talklO    ([w#l,c#4])                                                                                       CIP
kylerj723_iof           7   l.36417E+l2    rebeccatill05_9gj    a0e9e533-44dd-4a96-92f3-c07423396aee         talklO    ([w#l,c#4] )
kylerj723_iof           6   1.36417E+12    rebeccatill05_9gj    8b9f486a-4a7d-48c4-b48a-86bf63a73709         talk9     ([w#S,c#25])                                                                                      CIP
rebeccatill05_9gj       7   1.36417E+12    kylerj723_iof        8b9f486a-4a7d-48c4-b48a-86bf63a73709         talk9     ([w#S,c#25])
rebeccatill05_9gj       6   1.36417E+l2    kylerj723_iof        48130817-Saee-46dd-8e2f-4b32dcd50c35         talklO    ([w#2,c#9))                                                                                       CIP
kylerj723_iof           7   1.36417E+ 12   rebeccatill05_9gj    48130817-5aee-46dd-8e2f-4b32dcd50c35         talklO    ([w#2,c#9])
kylerj723_iof           6   l.36417E+ 12   rebeccatill05_9gj    Ob6b2c80-49cl-4138-be2b-4e544671ed34         talk9     ([w#2,c#ll))                                                                                      CIP
rebeccatill05_9gj       7   1.36417E+12    kylerj723_iof        Ob6b2c80-49cl-4138-be2b-4e544671ed34         talk9     ([w#2,c#ll])
kylerj 723_iof          7   1.36417E+12    rebeccati ll05_9gj   48073b55-c9c8-400d-bl 71-df16a4925017        talklO    ([w#S, c#24))
rebec cati ll05_9gj     6   1.36417E+l2    kylerj723_iof        48073b55-c9c8-400d-b l 71-df16a4925017       talklO    ([w#S,c#24))                                                                                      CIP
rebeccatill05_9gj       7   l.36418E+l2    kylerj723_iof        805 labBe-76d7-4280-969d-21314d165 b29       talk9     ([w#8, c#36))
kylerj723_iof           6   1.36418E+ 12   rebeccatill05_9gj    805 labBe-76d7-4280-969d-21314d165b29        talk9     ([w#8,c#36))                                                                                      CIP
rebeccatill05_9gj       7   1.36418E+12    kylerj723_iof        c363b19b-9691-4065-9709-357838c74d8b         talk9     ([w#3,c#16))
kylerj723_iof           6   1.36418E+12    rebeccatill05_9gj    c363b19b-9691-4065-9709-357838c74d8b         talk9     ([w#3,c#l6))                                                                                      CIP
kylerj723_iof           7   1.36418E+l2    rebeccatill05_9gj    b586285e-ala8-4cc8-94c3-1702d2ce3921         talklO    ([w#7,c#38))
rebeccatill05_9gj       6   l.36418E+l2    kylerj723_iof        b586285e-ala8-4cc8-94c3-1702d2ce3921         talklO    ([w#7,c#38))                                                                                      CIP
kylerj723_iof           7   1.36418E+l2    rebeccatill05_9gj    a2581b40-07b6-4b6a-80ad-62957eb5e8b8         talklO    ([w#2,c#8])
rebeccatill05_9gj       6   1.36418E+l2    kylerj723_iof        a2581b40-07b6-4b6a-80ad-62957eb5e8b8         talklO    ([w#2,c#8])                                                                                       CIP
rebeccatill05_9gj       7   1.36418E+l2    kylerj723_iof        997fac38-5915-41b2-9a07-ade41bb7982f         talk9     ([w#l,c#4])
kylerj723_iof           6   1.36418E+l2    rebeccatill05_9gj    997fac38-5915-41b2-9a07-ade41bb7982f         talk9     ([w#l,c#4])                                                                                       CIP
rebeccatill05_9gj     162   1.36418E+12    kylerj723_iof        98f84543-e55f-4cb8-89e8-c54cb44a16be         tal klO   ( [ cid#S 7e34 71d-6f8b-4b52-8d3c-55444bcc76ff])                                                  CIP
kylerj723_iof         163   1.36418E+ 12   rebeccatill05_9gj    98f84543-e55f-4cb8-89e8-c54cb44a16be         talklO    ([cid#57e3471d-6f8b-4b52-8d3c-55444bcc76ff))
kylerj723_iof          42   1.36418E+l2    rebeccatill05_9gj    98f84543-e55f-4cb8-89e8-c54cb44a16be         talk9
kylerj723_iof         117   1.36418E+ 12   rebeccatill05_9gj    lc858320-9970-4f57-ae16-2e821e693e6f         talklO    ([app#com.kik.ext.camera,app-pkg#com.kik.ext.camera,cid#S7e3471d-6f8b-4b5 2-8d3c-55444bcc76ff])
rebeccatill05_9gj     121   1.36418E+12    kylerj723_iof        lc858320-9970-4f57-ae16-2e821e693e6f         talklO    ([app#com.kik.ext.camera,app-pkg#com .kik.ext.camera,cid#S7e3471d-6f8b-4b52-8d3c-55444bcc76ff])   CIP
kylerj723_iof          42   1.36418E+ 12   rebeccatill05_9gj    lc858320-9970-4f57-ae16-2e821e693e6f         talk9
kylerj723_iof          42   1.36418E+ 12   rebeccatill05_9gj    754689cl -6fa 1-4 7 b3-8 b21-0e8b49828 762   talk9
kylerj723_iof          42   1.36418E+l2    rebeccatill05_9gj    lc858320-9970-4f57-ae16-2e821e693e6f         talk9                                                                                                       CIP
kylerj723_iof          42   1.36418E+l2    rebeccatill05_9gj    ecaa388b-1870-4a73-84bd-8ba8e03350b2         talk9
rebeccatill05_9gj       7   1.36418E+12    kylerj723_iof        8259b0b3-1445 -45e0-b 7ee-12f5e5c4 74fc      talk9     ([w#S,c#31])
kylerj723_iof           6   1.36418E+12    rebeccatill05_9gj    8259b0b3-1445-45e0-b7ee-12f5e5c474fc         talk9     ([w#S,c#31])                                                                                      CIP
kylerj723_iof           7   1.36418E+ 12   rebeccatill05_9gj    60bb48a2-b27f-49a7-a446-9153a806b590         talklO    ([w#7,c#30))
rebeccatill05_9gj       6   l.36418E+12    kylerj723_iof        60bb48a2-b27f-49a7-a446-9153a806b590         talklO    ([w#7,c#30])                                                                                      CIP
kylerj723 _iof          7   1.36418E+12    rebeccatill05_9gj    8577e453-8fa5-4d22-936f-lced8051dc82         talklO    ([w#3,c#10])
rebeccati ll05_9gj      6   1.36418E+12    kylerj723_iof        8577e453-8fa5-4d22-936f-lced8051dc82         talklO    ([w#3,c#l0])                                                                                      CIP
rebeccatill05_9gj       7   1.36418E+12    kylerj723_iof        elc52c9c-4e79-4e31-bbfb-la231023e890         talk9     ([w#3,c#ll))
kylerj723_iof           6   1.36418E+12    rebeccatill05_9gj    elc52c9c-4e79-4e31-bbfb-la231023e890         talk9     ([w#3,c#ll))                                                                                      CIP
rebeccatill05_9gj       7   1.36418E+l2    kylerj723_iof        6cd368a 7-ddf6-4917-9d96-fb8c082907b6        talk9     ([w#l,c#3])
kylerj723_iof           6   1.364 18E+l2   rebeccati ll05_9gj   6cd368a 7-ddf6-4917-9d96-fb8c082907b6        talk9     ([w#l,c#3])                                                                                       CIP
kylerj723_iof           7   1.36418E+l2    rebeccatill05_9gj    Sba9335a-f2a8-4e2e-b103-3b4baf3be9dl         talklO    ([w#4,c#14])
rebeccatill05_9gj       6   1.36418E+l2    kylerj723_iof        Sba9335a-f2a8-4e2e-b103-3b4baf3be9dl         talklO    ([w#4,c#14))                                                                                      CIP
                           Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 13 of
                                                                 15


kylerj723_iof        7   1.36418E+12    rebeccatill05_9gj   db757e14-adlb-49e3-b21f-1315a03b451b         talklO   ([w#2,c#8])
rebeccatill05_9gj    6   1.36418E+12    kylerj723_iof       db757e14-adlb-49e3-b21f-1315a03b451b         talklO   ([w#2,c#8])      CIP
kylerj723_iof        7   1.36418E+12    rebeccatill05_9gj   12e8c67a-79c3-4427-9f35-49240cbff4f3         talklO   ([w#3,c#15])
rebeccatill05_9gj    6   1.36418E+12    kylerj723_iof       12e8c67a-79c3-4427-9f35-49240cbff4f3         talklO   ([w#3,c#15])     CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       846d0bed-22e9-4a85-8375-73dd51f7bd84         talk9    ([w#9,c#40])
kylerj723_iof        6   1.36418E+ 12   rebeccatill05_9gj   846d0bed-22e9-4a85-8375-73dd51f7bd84         talk9    ([w#9,c#40])     CIP
kylerj723_iof        7   1.36418E+12    rebeccatill05_9gj   ae89e4bd-3563-406b-86d8-fd9f8d8b00b6         talklO   ([w#ll,c#46])
rebeccatill05_9gj    6   1.36418E+12    kylerj723_iof       ae89e4bd-3563-406b-86d8-fd9f8d8b00b6         talklO   ([w#11,c#46])    CIP
kylerj723_iof        7   1.36418E+ 12   rebeccatill05_9gj   3812dl 7f-e05 7-427a-8dca-4b5de0ca 7a3d      talklO   ([w#l,c#3])
rebeccatill05_9gj    6   1.36418E+12    kylerj723_iof       3812dl 7f-e05 7-427a-8dca-4b5de0ca 7a3d      talklO   ([w#l,c#3])      CIP
kylerj723_iot        7   1.36418E+12    rebeccatill05_9gj   22d55537-8b84-4ddb-9773-05fd189f66c4         talklO   ([w#4,c#19])
rebeccatill05_9gj    6   1.36418E+12    kylerj723_iof       22d55537-8b84-4ddb-9773-05fd189f66c4         talklO   ([w#4,c#19])     CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       299695dd-83e0-4c54-b527-9c4c7c6a3f3b         talk9    ([w#l,c#4])
kylerj723_iof        6   1.36418E+ 12   rebeccatill05_9gj   29969Sdd-83e0-4c54-b527-9c4c7c6a3f3b         talk9    ([w#l,c#4])      CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       6bcdcfcl-f3ab-42 74-ae22-79879639360b        talk9    ([w#l,c#3])
kylerj723_iof        6   1.36418E+ 12   rebeccatill05_9gj   6bcdcfcl-f3ab-4274-ae22-79879639360b         talk9    ([w#l,c#3])      CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       baeea3b8-e24c-464d-8297-lb15cbca0ad4         talk9    ([w#21,c#108])
kylerj723_iof        6   1.36418E+12    rebeccatill05_9gj   baeea3b8-e24c-464d-8297-lb15cbca0ad4         talk9    ([w#21,c#108])   CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       33ba8f94-eef3-48c2-885d-e39895933db8         talk9    ([w#3,c#14])
kylerj72 3_iof       6   1.36418E+12    rebeccatill05_9gj   33ba8f94-eef3-48c2-885d-e39895933db8         talk9    ([w#3,c#14])     CIP
rebeccatill05_9gj    7   1.36418E+l2    kylerj723_iof       4d7a228c-6403-4614-9f22-bc350fl 77abf        talk9    ([w#S,c#25])
kylerj723_iof        6   1.36418E+ 12   rebeccatill05_9gj   4d7a228c-6403-4614-9f22-bc350fl 77abf        talk9    ([w#S,c#25])     CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       3d6e82d5-0a41-4f65-beeb-557345a67acl         talk9    ([w#33,c#168])
kylerj723_iof        6   1.36418E+12    rebeccatill05_9gj   3d6e82d5-0a41-4f65-beeb-557345a67acl         talk9    ([w#33,c#168])   CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       ec30204f-d2f0-4 7f7-ae4f-391 lbf4a6c59       talk9    ([w#2,c#10])
kylerj723_iof        6   1.36418E+ 12   rebeccatill05_9gj   ec30204 f-d2f0-4 7f7 -ae4 f- 3911 bf4a6c59   talk9    ([w#2,c#10])     CIP
rebeccatill05_9gj    7   l.36418E+l2    kylerj723_iof       817dfd9f -6184-4b 19-b280-a9a3d 16fa0ce      talk9    ([w#3,c#19])
kylerj723_iof        6   1.36418E+12    rebeccatill05_9gj   817dfd9f-6184-4b 19-b280-a9a3d 16fa0ce       talk9    ([w#3,c#19])     CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       Sb9401f5-077f-4ba9-b41f-10e83740e073         talk9    ([w#4,c#20])
kylerj723_iof        6   1.36418E+12    rebeccatill05_9gj   Sb9401f5-077f-4ba9-b41 f-10e83740e073        talk9    ([w#4,c#20])     CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       d4a7535f-ee40-4abe-a106-45a26b97844d         talk9    ([w#3,c#l 7])
kylerj723_iof        6   1.36418E+ 12   rebeccatill05_9gj   d4a7535f-ee40-4abe-a106-45a26b97844d         talk9    ([w#3,c#17])     CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj72 3_iof      ce05dfc3-d229-412c-ad50-6b9903124639         talk9    ([w#4,c#27])
kylerj723_iof        6   1.36418E+12    rebeccatill05_9gj   ce05dfc3-d229-412c-ad50-6b9903124639         talk9    ([w#4,c#27])     CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       28d554be-8be9-4d89-b074-99dda0ec670a         talk9    ([w#4,c#25])
kylerj723_iof        6   1.36418E+12    rebeccatill05_9gj   28d554be-8be9-4d89-b074-99dda0ec670a         talk9    ([w#4,c#25])     CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       3091e328-3276-47ca-9232-0050bbe58fac         talk9    ([w#4,c#25])
kylerj723_iof        6   1.36418E+12    rebeccatill05_9gj   3091e328-3276-47ca-9232-0050bbe58fac         talk9    ([w#4,c#25])     CIP
rebeccatill05_9gj    7   1.36418E+l2    kylerj723_iof       2e09c52b-a87d-4a47-baef-9dcld5259910         talk9    ([w#47,c#226])
kylerj723_iof        6   1.36418E+12    rebeccatill05_9gj   2e09c52b-a87d-4a47-baef-9dcld5259910         talk9    ([w#47,c#226])   CIP
kylerj723_iof        7   1.36418E+ 12   rebeccatill05_9gj   606b35b3-e5cl-4278-81e5-a7ba45afef7e         talklO   ([w#l,c#12])
rebeccatill05_9gj    6   1.36418E+12    kylerj723_iof       606b35b3-e5cl-4278-81e5-a7ba45afef7e         talklO   ([w#l,c#12])     CIP
rebeccatill05_9gj    7   1.36418E+12    kylerj723_iof       34fa4a51-e035-4205 -9f90-eeb84ecdeedb        talk9    ([w#13,c#64])
kylerj723_iof        6   1.36418E+l2    rebeccatill05_9gj   34fa4a51-e035-4205 -9f90-eeb84ecdeedb        talk9    ([w#13,c#64])    CIP
kylerj723_iof        7   1.36418E+12    rebeccatill05_9gj   c20c277c-df79-4750-af7d-80e430c2b482         talklO   ([w#l,c#S])
rebeccatill05_9gj    6   1.36418E+12    kylerj723_iof       c20c277c-df79-4750-af7d-80e430c2b482         talklO   ([w#l,c#SJ)      CIP
rebeccatill05 _9gj   7   1.36418E+12    kylerj723_iof       ffbf66be-e bd0-4049-8ad3-ad b631 dff46a      talk9    ([w#l,c#6])
kylerj723_iof        6   1.36418E+l2    rebeccatill05_9gj   ffbf66be -e bd0-404 9-8ad3-ad b63 ldff46a    talk9    ([w#l,c#6])      CIP
rebeccatill05_9gj    7   1.36418E+l2    kylerj723_iof       92702239-053f-4867-8ce8-9bc6c9a5d61a         talk9    ([w#l,c#6])
kylerj723_iof        6   1.36418E+12    rebeccatill05_9gj   92702239-053f-4867-8ce8-9bc6c9a5d61a         talk9    ([w#l,c#6])      CIP
kylerj723_iof        7   1.36418E+l2    rebeccatill05_9gj   575e4149-a616-46ad-8b92-ab2a988b140a         talklO   ([w#3,c#9])
                             Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 14 of
                                                                   15


rebeeeatill05_9gj      6   1.36418E+12    kylerj723_iof       575e4149-a616-46ad -8b92-ab2a988b140a        talklO   ([w#3,e#9])                                                                                          CIP
rebeeeatill05_9gj      7   1.36418E+12    kylerj723_iof       Sfd6053e-28da-4d29-927f-6573ee56ed0b         talk9    ([w#l,c#SJ)
kylerj723_iof          6   1.36418E+12    rebeccatill05_9gj   Sfd6053e-28da-4d29-927f-6573ee56ed0b         talk9    ([w#l,c#S])                                                                                          CIP
kylerj723_iof          7   1.36418E+12    rebeceatill05_9gj   8bd82e02-f238-46al-a3b8-013692e96fbf         talklO   ([w#4,c#21])
rebeecatill05_9gj      6   l.36418E+12    kylerj723_iof       8bd82e02-f238-46al-a3b8-013692c96fbf         talklO   ([w#4,c#21])                                                                                         CIP
rebeeeatill05_9gj      7   l.36418E+12    kylerj723_iof       54100299-blb7-4986-8bab-36bblef7a5d6         talk9    ([w#4,c#18])
kylerj723_iof          6   1.36418E+12    rebeeeatill05_9gj   54100299-blb7-4986-8bab-36bblef7a5d6         talk9    ([w#4,c#18])                                                                                         CIP
rebeccatill05_9gj      7   1.36418E+12    kylerj723_iof       6e1991d2-88e4-4d65-be8d-felb44433f22         talk9    ([w#10,c#S2])
kylerj723_iof          6   1.36418E+12    rebeccatill05_9gj   6e1991d2-88e4-4d65-be8d-felb44433f22         talk9    ([w#10,e#S2])                                                                                        CIP
rebeccatill05_9gj      7   1.36418E+12    kylerj723_iof       63a334f5-17bb-4893-b2b5-dd4ad064efae         talk9    ([w#4,c#22])
kylerj723_iof          6   1.36418E+12    rebeeeatill05_9gj   63a334f5-17bb-4893-b2b5-dd4ad064efae         talk9    ([w#4,c#22])                                                                                         CIP
kylerj723_iof        117   1.36418E+12    rebeecatill05_9gj   7a029837-fabe-4347-9d90-af4969da3f2a         talklO   ([app#eom.kik.ext.gallery,app-pkg#eom.kik.ext.gallery,cid#79d88b57-21ba-46el-9668-lec2540ea4da])
rebeccatill05_9gj    121   1.36418E+12    kylerj723_iof       7a029837-fabe-4347-9d90-af4969da3f2a         talklO   ([app#eom.kik.ext.gallery,app-pkg#eom.kik.ext.gallery,cid#79d88b57-21ba-46el-9668-lec2540ea4da])     CIP
kylerj723_iof         42   1.36418E+12    rebeeeatill05_9gj   7a029837-fabe-4347-9d90-af4969da3f2a         talk9
kylerj723_iof          7   1.36418E+12    rebeccatill05_9gj   6ba 703da-17d2-4008-add6-fb42e6a3ec43        talklO   ([w#4,e#16])
rebeecatill05_9gj      6   1.36418E+12    kylerj723_iof       6ba 703da-17d2-4008-add6-fb42e6a3ee43        talklO   ([w#4,e#16])                                                                                         CIP
kylerj723_iof          7   1.36418E+12    rebeeeatill05_9gj   d22e339d-954b-4080-8del-fb2643d895e5         talklO   ([w#8,c#32])
rebeeeatill05_9gj      6   1.36418E+12    kylerj723_iof       d22c339d -954b-4080-8dcl-fb2643d895e5        talklO   ([w#8,e#32])                                                                                         CIP
kylerj723_iof          7   1.36418E+12    rebeeeatill05_9gj   e78e7a4f-35ee-4061-b83a-98506b083d0e         talklO   ([w#ll,c#44])
rebeccatill05_9gj      6   1.36418E+12    kylerj723_iof       c78e7a4f-35ee-4061 -b83a-98506b083d0e        talklO   ([w#ll,c#44])                                                                                        CIP
kylerj723_iof          7   1.36418E+12    rebeeeatill05_9gj   b8ee266b-565b-477d-8fa2-5052alcelf25         talklO   ([w#3,e#ll])
rebeccatill05_9gj      6   1.36418E+12    kylerj723_iof       b8ec266b-565b-477d-8fa2-5052alcelf25         talklO   ([w#3,e#ll])                                                                                         CIP
rebeccatill05 _9gj     7   1.36418E+12    kylerj723_iof       6befa4 78-eca 7-4086-b402-7f8e 7dee3b29      talk9    ([w#l,e#6])
kylerj723_iof          6   1.36418E+12    rebeecatill05_9gj   6befa4 78-eea 7-4086-b402-7f8e 7dee3b29      talk9    ([w#l,e#6])                                                                                          CIP
rebeccatill05_9gj      7   1.36418E+12    kylerj723_iof       lb609421-b884-41c7-8fd3-a013c05b3a03         talk9    ([w#l,e#6])
kylerj723_iof          6   1.36418E+12    rebeeeatill05_9gj   lb609421-b884-41e7-8fd3-a013e05b3a03         talk9    ([w#l,e#6])                                                                                          CIP
kylerj723_iof          7   1.36418E+12    rebeeeatill05_9gj   3223eb68-9fa3-40ce-bcd4-4be2bfbadcfa         talklO   ([w#2,e#9])
rebeccatill05_9gj      6   1.36418E+12    kylerj723_iof       3223eb68-9fa3-40ce-bcd4-4be2bfbadcfa         talklO   ([w#2,e#9])                                                                                          CIP
rebeecatill05_9gj    162   1.36418E+12    kylerj723_iof       471b6356-08de-43f7-8ec9-952c6f627dab         talklO   ([cid#79d88b57-21ba-46el-9668-lec2540ea4da])                                                         CIP
kylerj723_iof        163   1.36418E+12    rebeeeatill05_9gj   4 7 lb635 6-08de-43f7-8ec9-95 2c6f62 7dab    talklO   ([cid#79d88b57-21ba-46el-9668-lec2540ea4da])
kylerj723_iof         42   1.36418E+12    rebeeeatill05_9gj   471b6356-08dc-43f7-8ee9-952e6f627dab         talk9
kylerj723_iof        117   1.36418E+12    rebeeeatill05_9gj   73406af3-7734-4c6a-8ef5-4e 781da 77d49       talklO   ([app#com .kik .ext.gallery,app-pkg#eom.kik.ext.gallery,cid#79d88b57-21ba-46el-9668-lee2540ea4da])
rebeecatill05_9gj    121   1.36418E+12    kylerj723_iof       73406af3-7734-4c6a-8ef5-4e 781da 77d49       talklO   ([app#com.kik.ext.gallery,app-pkg#eom.kik.ext.gallery,cid#79d88b57-21ba-46el-9668-lec2540ea4da])     CIP
kylerj723_iof         42   1.36418E+12    rebeeeatill05_9gj   73406af3-7734-4e6a-8ef5-4e 781da 77d49       talk9
kylerj723_iof        117   1.36418E+12    rebeeeatill05_9gj   c469cf4b-c5ae-4a15 -89bf-6596035cf79e        talklO   ([app#com.kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#7502c6a0-3d5e-4f2e-a641-9cdacecabfb9])
rebeeeatill05_9gj    121   1.36418E+12    kylerj723_iof       c469cf4b-c5ae-4a15-89bf-6596035ef79e         talklO   ([app#com.kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#7502e6a0-3d5e-4f2e-a641-9cdaeecabfb9])     CIP
kylerj723_iof         42   1.36418E+ 12   rebeeeatill05_9gj   c469cf4b-c5ae-4a15 -89bf-6596035cf79e        talk9                                                                                                         CIP
rebeccatill05_9gj      7   1.36418E+12    kylerj723_iof       1bee 79 d7-f21 f-46b 1-9 330-93a 1949bf418   talk9    ([w#3,e#18])
kylerj723_iof          6   1.36418E+12    rebeeeatill05_9gj   lbee79d7-f21f-46bl-9330-93a1949bf418         talk9    ([w#3,e#18])                                                                                         CIP
kylerj723_iof         42   1.36418E+ 12   rebeecatill05_9gj   c469cf4b-c5ae-4a15-89bf-659603Scf79e         talk9
rebeeeatill05_9gj      7   1.36418E+12    kylerj723_iof       a9ae5f8e-flc9-4cOc-ba58-3b055e5fOOa2         talk9    ([w#l,c#6])
kylerj723_iof          6   1.36418E+ 12   rebeccatill05_9gj   a9aeSf8e-flc9-4cOc-ba58-3b055e5fOOa2         talk9    ([w#l,c/16])                                                                                         CIP
rebeecatill05_9gj      7   1.36418E+12    kylerj723_iof       32fe916e-489a-493b-83fe-95a25b891602         talk9    ([w#l,c#6])
kylerj723_iof          6   1.36418E+12    rebeccatill05_9gj   32fe916e-489a-493b-83fe-9Sa2Sb891602         talk9    ([w#l,e#6])                                                                                          CIP
rebeeeatill05_9gj      7   1.36418E+12    kylerj723_iof       870957f7-e26b-498f-ae35-9028db538a8b         talk9    ([w#l,c#S])
kylerj723_iof          6   1.36418E+12    rebeecatill05_9gj   870957f7-e26b-498f-ae35 -9028db538a8b        talk9    ([w#l,c#S])                                                                                          CIP
rebeecatill05_9gj      7   1.36418E+12    kylerj723_iof       8a54d9al-8b89-4e6a-9597-245844888d8e         talk9    ([w#l,c/16])
kylerj723_iof          6   1.36418E+12    rebeccatill05_9gj   8a54d9al-8b89-4e6a-9597-245844888d8c         talk9    ([w#l,c/16])                                                                                         CIP
rebeeeatill05_9gj      7   1.36418E+12    kylerj723_iof       f 43a26e8-1835-4b42 -bd4e-95 fe00d8c9d 1     talk9    ([w#l,c/16])
kylerj723_iof          6   1.36418E+12    rebeccatill05_9gj   f43a26c8 -1835-4b42-bd4c-95feOOd8c9dl        talk9    ([w#l,c/16])                                                                                         CIP
rebeccatill05_9gj      7   1.36418E+12    kylerj723_iof       52e73a01-3dld-4621-be75-e74elaa60456         talk9    ([w#l,e#6])
                                    Case 1:15-cr-20106-RNS Document 203-6 Entered on FLSD Docket 12/14/2018 Page 15 of
                                                                          15
..,.
       kylerj723_iof          6   1.36418E+l2    rebeccatill05_9gj    52c73a01-3dld-4621-be75-e74elaa60456           talk9    ([w#l,c#6])                                                                                                      CIP
       rebeccatill05_9gj    162   1.36418E+l2    kylerj723_iof        882c3c57-aOa6-4d70-a4cl-6044d488e6e5           talklO   ([cid#7502c6a0-3d5e-4f2e-a641-9cdacecabfb9])                                                                     CIP
       kylerj723_iof        163   1.36418E+ 12   rebeccatill05_9gj    882c3c57-a0a6-4d70-a4cl-6044d488e6e5           talklO   ([cid#7502c6a0-3d5e-4f2e-a641-9cdacecabfb9])
       kylerj723_iof        117   1.36418E+12    rebeccatill05_9gj    5bc62f76-9d18-46b2-9993-56246f7d4ba6           talklO   ([app#com.kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#7502c6a0-3d5e-4f2e-a641-9cdacecabfb9])
       rebeccatill05_9gj    121   1.36418E+12    kylerj723_iof        5bc62f76-9d18-46b2-9993-56246f7d4ba6           talklO   ([app#com .kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#7502c6a0-3d5e-4f2e-a641-9cdacecabfb9])                CIP
       kylerj723_iof         42   1.36418E+ 12   rebeccatill05_9gj    5bc62f76-9d18-46b2-9993-56246f7d4ba6           talk9
       rebeccatill05_9gj    162   1.36418E+12    kylerj723_iof        7ef982e9-97cl-4fc4-bb26-807fbad226c8           talklO   ([ ci d#7 502 c6a0-3d5 e-4 f2 e-a641-9cda ceca bfb9])                                                            CIP
       kylerj723_iof        163   1.36418E+12    rebeccatill05_9gj    7ef982e9-97cl-4fc4-bb26-807fbad226c8           talklO   ( [ cid# 750 2c6a0-3d5e-4f2e-a641-9cda ceca bfb9])
       kylerj723_iof         42   1.36418E+12    rebeccatill05_9gj    7ef982e9-97cl-4fc4-bb26-807fbad226c8           talk9
       kylerj723_iof        117   1.36418E+12    rebeccatill05_9gj    Oe7403bd-40f3-4f41-b982-6ebeca68ead4           talklO   ([app#com.kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#7502c6a0-3d5e-4f2e-a641-9cdacecabfb9])
       rebeccatill05_9gj    121   1.36418E+l2    kylerj723_iof        Oe7403bd-40f3-4f41-b982-6ebeca68ead4           talklO   ([app#com .kik.ext.gallery,app-pkg#com .kik.ext.gallery,cid#7502c6a0-3d5e-4f2e-a641-9cdacecabfb9])               CIP
       kylerj723_iof         42   1.36418E+ 12   rebeccatill05_9gj    Oe7403bd-40f3-4f41-b982-6ebeca68ead4           talk9
       rebeccatill05_9gj      7   1.36418E+12    kylerj723_iof        la65658b-7d61-4179-b023-e18ebldd069a           talk9    ([w#3,c#10])
       kylerj723_iof          6   1.36418E+ 12   rebeccatill05_9gj    la65658b-7d61-4179-b023-e18ebldd069a           talk9    ([w#3,c#10])                                                                                                     CIP
       rebeccatill05 _9gj   162   1.36418E+l2    kylerj723_iof        d88e6a7e-f0d5-4a79-871b-2e607dc4b196           talklO   ([cid#79d88b57-21ba-46el-9668-lec2540ea4da])                                                                     CIP
       kylerj723_iof        163   1.36418E+ 12   rebeccatill05_9gj    d88e6a7e-f0d5-4a79-871b -2e607dc4b196          talklO   ([cid#79d88b57-21ba-46el-9668-lec2540ea4da])
       kylerj723_iof         42   1.36418E+12    rebeccatill05_9gj    d88e6a7e-f0d5-4a79-871b-2e607dc4b196           talk9
       kylerj723_iof        117   1.36418E+12    rebeccatill05_9gj    d bf8da c3-c5 eb-4e51-a a2 d-32f3 94ad b5 fe   talklO   ([app#com.kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#79d88b57-21ba-46el-9668-lec2540ea4da])
       rebeccatill05_9gj    121   1.36418E+12    kylerj723_iof        d bf8da c3-c5eb-4e51-aa2 d-32f394ad b5 fe      talklO   ( [ app#com .ki k.ext.gal Iery,app-pkg#co m.ki k.ext.gal Iery, cid# 79d88b5 7-2 lba-46e 1-9668-lec2540ea4d a])   CIP
       kylerj723_iof         42   1.36418E+l2    rebeccatill05_9gj    d bf8da c3-c5eb-4e51-a a2 d-32 f394ad b5 fe    talk9
       rebeccatill05_9gj      7   1.36418E+l2    kylerj723_iof        fO 1fca87 -2145-4bb0-aac2-1015ef3b0b 35        talk9    ([w#5 ,c#25])
       kylerj723_iof          6   l.36418E+12    rebeccatill05_9gj    fO 1fca87 -2f45-4bb0-aac2-1O15ef3b0b35         talk9    ([w#5,c#25])                                                                                                     CIP
       kylerj723_iof        163   1.36418E+l2    rebeccatill05_9gj    388c7194-f4d4-4626-b27d -aba7253589cf          talklO   ( [ cid#79d88b5 7-21ba-46el-9668- lec2540ea4da])
       rebeccatill05_9gj    162   1.36418E+l2    kylerj723_iof        388c7194-f4d4-4626-b27d -aba7253589cf          talklO   ([ cid#79d88b5 7-21ba-46e 1-9668-lec2540ea4da])                                                                  CIP
       kylerj723 _iof        42   1.36418E+ 12   rebeccatill05_9gj    388c7194-f4d4-4626-b27d -aba7253589cf          talk9
       rebeccatill05_9gj    121   1.36418E+l2    kylerj723_iof        8c2blel0-6e4b-42ba-b804-3e6122ee5ddf           talklO   ([app#com .kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#79d88b57-21ba-46el-9668-lec2540ea4da])                CIP
       kylerj723_iof        117   1.36418E+12    rebeccatill05_9gj    8c2blel0-6e4b-42ba-b804-3e6122ee5ddf           talklO   ([app#com.kik.ext.gallery,app-pkg#com .kik.ext.gallery,cid#79d88b57-21ba-46el-9668-lec2540ea4da])
       kylerj723_iof         42   1.36418E+l2    rebeccatill05_9gj    8c2ble10-6e4b-42ba-b804-3e6122ee5ddf           talk9
       rebeccatill05_9gj      7   1.36418E+l2    kylerj723_iof        ef75648d-8f49-4e45-8d94-f735d96fd61b           talk9    ([w#23,c#110])
       kylerj723_iof          6   l .36418E+l2   rebeccatill05 _9gj   ef75648d-8f49-4e45-8d94-f735d96fd61b           talk9    ([w#23,c#110])                                                                                                   CIP
       kylerj723_iof        163   1.36418E+l2    rebeccati1105_9gj    e908d8d9-853e-4d75-b968-157blc47d739           talklO   ([cid#79d88b57-21ba-46el-9668-lec2540ea4da])
       rebeccatill05_9gj    162   l.36418E+12    kylerj723_iof        e908d8d9-853e-4d75-b968-157blc47d739           talklO   ([cid#79d88b57-21ba-46el-9668-lec2540ea4da])                                                                     CIP
       rebeccatill05_9gj    121   1.36418E+l2    kylerj723_iof        1694064c-4a67-4c73-a580-ae463eff6fc5           talklO   ([app#com .kik .ext.gallery,app-pkg#com.kik.ext.gallery,cid#79d88b57-21ba-46el-9668-lec2540ea4da])               CIP
       kylerj723_iof        117   1.36418E+ 12   rebeccatill05_9gj    1694064c-4a67-4c73-a580-ae463eff6fc5           talklO   ([app#com .kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#79d88b57-21ba-46el-9668-lec2540ea4da])
       kylerj723_iof         42   1.36418E+12    rebeccatill05_9gj    e908d8d9-853e-4d75 -b968-157blc47d739          talk9
       kylerj723_iof         42   1.36418E+12    rebeccatill05_9gj    1694064c-4a67-4c73-a580-ae463eff6fc5           talk9
       rebeccatill05_9gj      7   1.36418E+12    kylerj723_iof        9833 643 e-cb b 3-4db 1-bebf-fe 7aa2 cf5 ec9   talk9    ([w#2,c#8])
       kylerj723_iof          6   1.36418E+l2    rebeccatill05_9gj    9833643e-cbb3-4dbl-bebf-fe7aa2cf5ec9           talk9    ([w#2,c#8])                                                                                                      CIP
       kylerj723 _iof       163   1.36418E+ 12   rebeccatill05_9gj    fe4 f8be a-9e 15-4aac-a 7d9-cd3ef83 7189a      talklO   ( [ ci d#7502c6a0-3d5 e-4 f2e -a641-9cda ceca bfb9])
       rebeccatill05_9gj    162   1.36418E+12    kylerj723_iof        f e4 f8bea -9e 15-4aac-a 7d 9-cd3 ef83 7189a   talklO   ([cid#7502c6a0-3d5e-4f2e-a641-9cdacecabfb9])                                                                     CIP
       kylerj723_iof         42   1.36418E+12    rebeccatill05_9gj    fe4f8bea -9e15-4aac-a7d9-cd3ef837189a          talk9
       rebeccatill05_9gj    121   1.36418E+l2    kylerj723_iof        5 2da5991-19 27-45 3 b-bbbf-cca be3 7f2b c3    talklO   ([app#com.kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#7502c6a0-3d5e-4f2e-a641-9cdacecabfb9])                 CIP
       kylerj723_iof        117   1.36418E+12    rebeccatill05_9gj    52da5991-1927-453b-bbbf-ccabe37f2bc3           talklO   ([app#com.kik.ext.gallery,app-pkg#com.kik.ext.gallery,cid#7502c6a0-3d5e-4f2e-a641-9cdacecabfb9])
       kylerj723_iof         42   1.36418E+12    rebeccatill05_9gj    5 2da5991-19 27-453 b-bbbf-ccabe3 7f2bc3       talk9
       rebeccatil105_9gj      6   1.36426E+12    kylerj723_iof        102321f5-c14e-462d-b48f-43e27f67ab18           talklO   ([w#3,c#14])                                                                                                     CIP
       rebeccatill05_9gj      6   1.36426E+12    kylerj723_iof        341affa5-7f9e-47e4-b304-0e5a62f40fc2           talklO   ([w#7,c#29])                                                                                                     CIP
       rebeccatill05_9gj      6   1.36426E+12    kylerj723_iof        07305e71-5762-4b45-a354-e56dc46e48bb           talklO   ([w#5,c#24])                                                                                                     CIP
